Exhibit 10.2

 

LEASE AGREEMENT

 

LEASE

 

 

HEARST COMMUNICATIONS, INC.,

 

Landlord,

 

with

 

HEARST-ARGYLE TELEVISION, INC.,

 

Tenant

 

 

Lease dated as of May 5, 2006

 

 

Premises:  A Portion of the Thirty-Ninth Floor at 959 Eighth Avenue (aka 300
West 57th Street), New York, New York 10019

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

1.

Demise; Premises; Term; Early Termination; Rents

2

2.

Use

4

3.

Preparation of Premises; Tenant Improvement Allowance

4

4.

Premises Ready for Occupancy

5

5.

Adjustments of Rent

6

6.

Non-Liability and Indemnification

14

7.

Subordination, Notice to Lessors and Mortgagees

15

8.

Quiet Enjoyment

21

9.

Assignment and Subletting

21

10.

Compliance with Laws and Requirements of Public Authorities

31

11.

Insurance

34

12.

Rules and Regulations

37

13.

Alterations, Renovations and Tenant’s Changes

38

14.

Tenant’s Property

41

15.

Repairs and Maintenance

42

16.

Electricity

43

17.

Heat, Ventilation and Air-Conditioning

44

18.

Landlord’s Other Services; Use of common Facilities

45

19.

Access, Changes in Building Facilities and Name, Signs

46

20.

Notice of Accidents

48

21.

Non-Liability and Indemnification

48

22.

Damage or Destruction

49

23.

Eminent Domain

52

24.

Surrender

54

25.

Conditions of Limitation

55

26.

Re-entry by Landlord

56

27.

Damages

57

28.

Waiver

60

29.

No Other Waivers or Modifications

61

30.

Curing Tenant’s Defaults

63

31.

Brokers

64

32.

Notices

64

33.

Estoppel Certificate; Memorandum

65

34.

Arbitration

66

35.

No Other Representations, Governing Law, Consents

67

36.

Parties Bound

67

37.

Definitions and Construction

68

38.

Excavation; Shoring; Vaults

69

39.

Right of First Refusal

69

40.

Assumption Tenant’s Current Lease

70

41.

Renewal

70

 

LEASE

 

LEASE dated as of May 5, 2006, between HEARST COMMUNICATIONS, INC., a

 

--------------------------------------------------------------------------------


 

Delaware corporation, having an office at 959 Eighth Avenue, New York, New York
10019 (hereinafter referred to as “Landlord”) and HEARST-ARGYLE TELEVISION,
INC., a Delaware corporation, having an office at 888 Seventh Avenue, New York,
New York 10019 (hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

ARTICLE 1

 

Demise; Premises; Term; Early Termination; Rents

 

1.01                                                                       
Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord, the
premises hereinafter described, in the building located at 959 Eighth Avenue,
(aka 300 West 57th Street, in the Borough of Manhattan, City, County and State
of New York (hereinafter referred to as the “Building”), on the parcel of land
more particularly described in Exhibit A (hereinafter referred to as the
“Land”), of which Landlord is the fee owner, for the term hereinafter stated,
for the rents hereinafter reserved and upon and subject to the conditions
(including limitations, restrictions and reservations) and covenants hereinafter
provided. Each party hereby expressly covenants and agrees to observe and
perform all of the conditions and covenants herein contained on its part to be
observed and performed.

 

1.02                                                                        The
premises hereby leased to Tenant are approximately 19,866 square feet of
rentable space which comprise a portion of the thirty-ninth (39th) Floor of the
Building, as shown on the floor plans annexed hereto as Exhibit B. Said premises
together with all fixtures and equipment which at the commencement, or during
the term, of this lease are thereto attached (except items not deemed to be
included therein and removable by Tenant as provided in Article 14) constitute
and are hereinafter referred to as the “Demised Premises”.

 

1.03                                                                        (a) 
The term of this lease, for which the Demised Premises are hereby leased, shall
commence on the later of i) July 1, 2006 or ii)the date on which Landlord
delivers possession of the Demised Premises to Tenant, with a temporary
certificate of occupancy in place permitting Tenant to use the Demised
Premises(hereinafter referred to as the “Commencement Date”) and shall terminate
on the last day of the month following the eleventh (11th) anniversary of the
Commencement Date (hereinafter referred to as the “Expiration Date”) or such
earlier date upon which said term may expire or be cancelled or terminated
pursuant to any of the conditions or covenants of this lease or pursuant to law.

 

(b)  Notwithstanding the foregoing, in the event that there is a change of
control of Tenant, and The Hearst Corporation no longer has the right to elect a
majority of the members to the Board of Directors of Tenant, for a period of six
(6) months after the date of such change of control, either party shall have the
right to terminate this Lease by written notice to the other party. The
effective date of termination shall be the one-year anniversary following the
giving of the notice.

 

1.04                                                                        The
“rents” reserved under this lease, for the term thereof, shall be and consist
of:

 

(a)                                  “fixed rent” as follows:

 

(i)                                                                                    
$1,688,610.00 per year (payable in equal monthly installments of $140,717.50 per
month) from July 1, 2006 to and including June 30, 2011;

 

(ii)                                                                                 
$1,787,940.00 per annum (payable in equal monthly installments of $148,995.00
per month) from July 1, 2011 to and

 

--------------------------------------------------------------------------------


 

including June 30, 2017;

 

(b)                                 “additional rent” consisting of all such
other sums of money as shall become due from and payable by Tenant to Landlord
hereunder (for default in payment of which Landlord shall have the same remedies
as for a default in payment of fixed rent),all to be paid to Landlord at its
office, or such other place, or to such agent and at such place, as Landlord may
designate by notice to Tenant, in lawful money of the United States of America.

 

1.05                                                                          
Tenant shall pay the fixed rent and additional rent herein reserved promptly as
and when the same shall become due and payable, without demand therefor and
without any abatement, deduction or setoff whatsoever except as expressly
provided in this lease.

 

1.06                                                                          
Notwithstanding the foregoing, so long as Tenant is not in default under the
terms of this lease, the fixed rent for the twelve (12) month period following
the Commencement Date (the Abatement Period) shall be abated. In the event that
Tenant shall be in default of the terms of this lease during the Abatement
Period, and such default shall not be cured within the periods provided for
herein, all fixed rent abated during the Abatement Period shall become due and
payable.

 

ARTICLE 2

 

Use

 

2.01                                                                       
Tenant shall use and occupy the Demised Premises for executive and general
offices and for no other purpose.

 

2.02                                                                        If
any governmental license or permit, other than a Certificate of Occupancy, shall
be required for the proper and lawful conduct of Tenant’s business in the
Demised Premises, or any part thereof, for any purpose other than the mere use
and occupancy of the Demised Premises for executive and general office purposes,
and if failure to secure such license or permit would in any way affect
Landlord, Tenant, at its expense, shall duly procure and thereafter maintain
such license or permit and submit the same for inspection by Landlord. Tenant
shall at all times comply with the terms and conditions of each such license or
permit. Landlord and Tenant are not aware of any such licenses or permits
presently being required.

 

2.03                                                                       
Tenant shall not at any time use or occupy, or suffer or permit anyone to use or
occupy, the Demised Premises, or do or permit anything to be done in the Demised
Premises, in violation of the Certificate of Occupancy for the Demised Premises
or for the Building.

 

ARTICLE 3

 

Preparation of the Demised_Premises;

Tenant Improvement Allowance

 

3.01                                                                        As
of the date of execution of this Lease, The Building is still under
construction.

 

3.02                                                                        The
Demised Premises shall be completed and prepared by Landlord for Tenant’s
occupancy, at Tenant’s expense, in the manner, and subject to the terms,
conditions and covenants, set forth in plans previously reviewed and approved by
Landlord and Tenant. The plans are attached hereto as Exhibit C. The facilities,
materials and work so to be furnished, installed and performed in the Demised
Premises by Landlord are hereinafter referred to as the “Work”. The Work is
being done by Landlord’s

 

4

--------------------------------------------------------------------------------


 

contractor, Turner Construction. Tenant will not be doing any work in the
Demised Premises. Landlord shall use reasonable speed and diligence in preparing
the Demised Premises for Tenant’s occupancy.

 

3.03                                                                       
Notwithstanding the foregoing, Landlord shall give Tenant a Tenant Improvement
Allowance of $1,986,600. Such Tenant Improvement Allowance shall be credited to
Tenant by Landlord when the calculations of the cost of the Work are done.
Following such credit, Tenant shall pay to Landlord the excess cost of the Work
within thirty (30) days of being billed by Landlord.

 

ARTICLE 4

 

When the Demised Premises Ready For Occupancy

 

4.01                                                                        The
Demised Premises shall be deemed ready for occupancy on the earliest date on
which all of the following conditions have been met:

 

(a)                                  the Work has been substantially completed,
and is so certified by Landlord’s architect; and it shall be so deemed when all
of Work is completed except for minor or insubstantial details of construction,
mechanical adjustment, or decoration remain to be performed, the non-completion
of which does not materially interfere with Tenant’s use of the Demised
Premises; and

 

5

--------------------------------------------------------------------------------


 

(b)                                 reasonable means of access and facilities
necessary to Tenant’s use and occupancy of the Demised Premises, including
corridors, elevators and stairways and heating, ventilating, air conditioning,
sanitary, water, and electrical facilities, have been installed and are in
reasonably good operating order and available to Tenant, and are comparable with
Class A Office Buildings in Manhattan. Landlord shall give Tenant a preliminary
notice, estimating when the conditions listed in Subsections (a) and (b) above
will be met, on a date which shall be at least forty-five (45) days prior to the
estimated date set forth in such preliminary notice. Any immaterial variance
between the date so estimated and the date such conditions are met shall be of
no consequence. In the event Landlord shall send the preliminary notice referred
to herein but conditions (a) and (b) above shall actually be met prior to the
date set forth in such notice, then for purposes hereof, the conditions referred
to in (a) and (b) above shall be deemed met on the date set forth in such
notice.

 

4.02                                                                        If
and when Tenant shall take actual occupancy of the Demised Premises and operate
its business therein, it shall be conclusively presumed that the same were in
satisfactory condition (except for latent defects) as of the date of such taking
of possession, unless within ninety (90) days after the Commencement Date Tenant
shall give Landlord notice specifying the respects in which the Demised Premises
were not in satisfactory condition.

 

ARTICLE 5

 

Adjustments Of Rent

 

5.01                                                                        Tax
Escalation. For the purpose of Sections 5.01-5.06:

 

(a)                                  “Taxes” shall mean the real estate taxes
and assessments and special assessments imposed upon the Building and the Land.
If at any time during the term of this lease the methods of taxation prevailing
at the commencement of the term hereof shall be altered so that in lieu of or as
a substitute for the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on real estate and the
improvements thereon, there shall be levied, assessed or imposed (i) a tax,
assessment, levy, imposition or charge wholly or partially as capital levy or
otherwise on the rents received therefrom, or (ii) a tax, assessment, levy,
imposition or charge measured by or based in whole or in part upon the Demised
Premises and imposed upon Landlord, or (iii) a license fee measured by the rents
payable by Tenant to Landlord, then all such taxes, assessments, levies,
impositions or charges, or the part thereof so measured or based, shall be
deemed to be included within the term “Taxes” for the purposes hereof;

 

(b)                                 “Base Tax Year” shall mean the fiscal year
July 1, 2006 to June 30, 2007 inclusive. The Base Tax Years shall be adjusted if
the Demised Premises are not delivered to Tenant for Tenant’s occupancy by
October 1, 2006. Base Year Taxes shall be based upon a fully assessed and
completed building with a permanent Certificate of Occupancy, or a temporary
Certificate of Occupancy and at least ninety percent (90%) of the building
occupied;

 

(c)                                  “Tax Year” shall mean the fiscal year for
which Taxes are levied by the governmental authority;

 

(d)                                 “Tenant’s Proportionate Share” shall mean
for purposes of this lease and all calculations in connection herewith Two and
Three-Tenths percent (2.3%), which has been computed on the basis of a fraction,
the numerator of which is the agreed rentable square foot area of the Demised
Premises as set forth below (which rentable square foot area is hereinafter
sometimes referred to as the “Multiplication Factor”) and the

 

6

--------------------------------------------------------------------------------


 

denominator of which is the agreed rentable square foot area of the Building as
set forth below. The parties agree that the rentable square foot area of the
Demised Premises shall be deemed to be 19,866 square feet and that the agreed
rentable square foot area of the Building shall be deemed to be 856,000 square
feet (hereinafter referred to as the “Building Area”).

 

(f)                                    “Tenant’s Projected Share of Taxes” shall
mean the Tax Payment (as hereinafter defined), if any, payable by Tenant for the
immediately prior Tax Year divided by twelve (12) and payable monthly by Tenant
to Landlord as additional rent.

 

5.02                                                                        If
the Taxes for any Tax Year shall be more than the Base Tax Rate for any reason
whatsoever, whether foreseen or unforeseen, Tenant shall pay, as additional rent
for such Tax Year, an amount equal to Tenant’s Proportionate Share of the amount
by which the Taxes for such Tax Year are greater than the Base Tax Rate. (The
amount payable by Tenant is hereinafter referred to as the “Tax Payment”.) The
Tax Payment shall be appropriately prorated, if necessary, to correspond with
that portion of a Tax Year occurring within the Term of this lease. The Tax
Payment shall be payable by Tenant within twenty (20) days after receipt of a
demand from Landlord therefor, which demand shall be accompanied by a copy of
the tax bill together with Landlord’s computation of the Tax Payment. If the
Taxes for any Tax Year are payable to the taxing authority on an installment
basis, Landlord may serve such demands upon, and the Tax Payment for such Tax
Year shall be payable by Tenant, on a corresponding installment basis.

 

5.03                                                                       
Notwithstanding the fact that the increase in rent is measured by an increase in
Taxes, such increase is additional rent and shall be paid by Tenant as provided
herein regardless of the fact that Tenant may be exempt, in whole or in part,
from the payment of any taxes by reason of Tenant’s diplomatic or other tax
exempt status or for any other reason whatsoever.

 

5.04                                                                        Only
Landlord shall be eligible to institute tax reduction or other proceedings to
reduce the assessed valuation of the Land and Building. Should Landlord be
successful in any such reduction proceedings and obtain a rebate or a reduction
in assessment for periods during which Tenant has paid or is obligated to pay
Tenant’s Proportionate Share of increases in Taxes then Landlord shall, in the
event a rebate is obtained, return Tenant’s Proportionate Share of such rebate
to Tenant after deducting Landlord’s expenses, including without limitation,
attorneys’ fees and disbursements in connection with such rebate (such expenses
incurred with respect to a rebate or reduction in assessment being hereinafter
referred to as “Tax Expenses.

 

5.05                                                                       
Commencing with the first Tax Year after Landlord shall be entitled to receive a
Tax Payment, Tenant shall pay to Landlord, as additional rent for the then Tax
Year, Tenant’s Projected Share of Taxes. Upon each date that a Tax Payment or an
installment on account thereof shall be due from Tenant pursuant to the terms of
Section 5.02 hereof, Landlord shall apply the aggregate of the installments of
Tenant’s Projected Share of Taxes then on account with Landlord against the Tax
Payment or installment thereof then due from Tenant.

 

In the event that such aggregate amount shall be insufficient to discharge such
Tax Payment or installment, Landlord shall so notify Tenant in a demand served
upon Tenant pursuant to the terms of Section 5.02, and the amount of Tenant’s
payment obligation with respect to such Tax Payment or installment pursuant to
Section 5.02 shall be equal to the amount of the insufficiency. If, however,
such aggregate amount shall be greater than the Tax Payment or installment,
Landlord shall forthwith either (a) pay the amount of excess (the “Excess”)
directly to Tenant concurrently with the notice or (b) permit Tenant to credit
the Excess against the next payment of Tenant’s Projected Share of Taxes due
hereunder and, if the credit of such payment is not sufficient to liquidate the
entire amount of the Excess, Landlord shall then pay the amount

 

7

--------------------------------------------------------------------------------


 

of any difference to Tenant. In the event any Excess remains after the
Expiration Date, Landlord shall pay the Excess to Tenant promptly.

 

5.06                                                                                                                       
(a)                                  Anything in this Article 5 to the contrary
notwithstanding, in the event that the holder of any superior mortgage or the
lessor of any superior lease (as such terms are defined in Section 7.0l hereof)
shall require advance payments from the Landlord on account of Taxes, then
Tenant will pay Tenant’s Proportionate Share of any amounts required to be paid
in advance by Landlord with the holder of the superior mortgage or the lessor of
the superior lease to the extent that such payments made by Landlord exceed the
Base Tax Rate. Any payments to be made by Tenant under this Section 5.06(a)
shall be made ten (l0) days prior to the date Landlord is required to make such
payments to the holder of the superior mortgage or the lessor of the superior
lease. There are presently no superior mortgage or lease holders with an
interest in the Building or the Land;

 

(b)                                 Anything in Sections 5.01 through 5.06 to
the contrary notwithstanding, in no event whatsoever shall the fixed rent be
reduced below the fixed rent initially set forth in Section 1.04(a) hereof as
same may be increased by provisions of this Lease other than Sections 5.01
through 5.06.

 

5.07                        Expense
Escalation.                                      For purposes of this Article:

 

(a)                                  “Operating Expenses” shall mean any or all
expenses incurred by Landlord in connection with the operation of the Building,
with at least 90% of the Building’s non-retail rentable footage leased and
occupied, including all expenses incurred as a result of Landlord’s compliance
with any of its obligations hereunder and such expenses shall include:  (i)
salaries, wages, medical, surgical and general welfare benefits, (including
group life insurance) pension payments and other fringe benefits of employees of
Landlord up to the grade of Building Manager only engaged in the operation and
maintenance of the Building (The salaries and other benefits aforesaid of such
employees servicing the Building shall be comparable to those of employees
servicing buildings similar to the Building, located in the Borough of
Manhattan); (ii) payroll taxes, workmen’s compensation, uniforms and dry
cleaning for the employees referred to in subdivision (i); (iii) the cost of all
charges for steam, heat, ventilation, air conditioning and water (including
sewer rental) furnished to the Building and/or used in the operation of all of
the service facilities of the Building and the cost of all charges for
electricity furnished to the public and service areas of the Building and/or
used in the operation of all of the service facilities of the Building including
any taxes on any of such utilities; (iv) the cost of all charges for rent,
casualty, war risk insurance (if obtainable from the United States government)
and of liability insurance for the Building to the extent that such insurance is
required to be carried by Landlord under any superior lease or superior mortgage
or if not required under any superior lease or superior mortgage then to the
extent such insurance is carried by owners of Buildings comparable to the
Building; (v) the cost of all building and cleaning supplies for the common
areas of the Building and charges for telephone for the Building; (vi) the cost
of all charges for management, security, cleaning and service contracts for the
Building (if no managing agent is employed by Landlord, there shall be included
in Operating Expenses a sum equal to 2.5% of all rents, additional rents and
other charges collected from tenants or other permitted occupants of the
Building); (vii) the amortized cost of rentals of capital equipment designed to
result in savings or reductions in Operating Expenses: (viii) the cost incurred
in connection with the maintenance and repair of the Building and (ix) the cost
of Tenant’s use of the Building amenities listed in Section 18.06. Operating
Expenses shall not include (A) administrative wages and salaries, above the
level of building manager; (B) renting commissions; (C) franchise taxes or
income taxes of Landlord; (D) Taxes on the Land and Building; (E) costs of
painting and decorating expenditures for capital improvements except (1) those
which under generally applied real estate practice are expenses or regarded as
deferred

 

8

--------------------------------------------------------------------------------


 

expenses and (2) for capital improvements required by law or (3) for capital
improvements which are designed to result in a saving in the amount of Operating
Expenses, in any of such cases the cost thereof shall be included in Operating
Expenses for the Operational Year in which the costs are incurred and subsequent
Operational Years, on a straight line basis, to the extent that such items are
amortized over an appropriate period, but not more than ten years, with an
interest factor equal to the Landlord’s actual cost of capital at the time of
Landlord’s having incurred said expenditure;

 

(b)                                 “Operational Year” shall mean each calendar
year or part thereof occurring during the Term of this lease;

 

(c)                                  “Base Operational Year” shall mean calendar
year 2007, or such later year as the Building non-retail rentable square footage
is leased and occupied;

 

(d)                                 “Base Operating Expenses” shall mean
Operating Expenses for the Base Operational Year;

 

(e)                                  “Tenant’s Operational Proportionate Share”
shall mean 2.3%;

 

(f)                                    “Actual Operating Expense Differential”
shall mean the amount by which the Operating Expenses actually incurred by
Landlord for the recently expired Operational Year actually exceeded the Base
Operating Expenses;

 

(g)                                 “Tenant’s Projected Share of Operating
Expense Increase” shall mean one-twelfth (1/12th) of the product of (i) Tenant’s
Operational Proportionate Share, multiplied by (ii) the Actual Operating Expense
Differential for the recently expired Operational Year; and

 

(h)                                 “Tenant’s Initial Projected Share of
Operating Expense Increase” shall mean one-twelfth (1/12th) of the product of
(i) Tenant’s Operational Proportionate Share multiplied by (ii) Landlord’s
reasonable estimate of anticipated increases in Operating Expenses during the
initial Operational Year over Operating Expenses in the prior calendar year;

 

(i)                                     “Tenant’s Actual Share of Operating
Expense Increase” shall mean the product of (i) the Actual Operating Expense
Differential multiplied by (ii) Tenant’s Operational Proportionate Share;

 

5.08                                                                       
(a)                                  After the expiration of the Base
Operational year, Landlord shall furnish Tenant with a written detailed
statement (hereinafter referred to as the “Initial Operating Statement”)
certified by Landlord’s accountant as being true and correct indicating (i) Base
Operating Expenses, and (ii) Landlord’s computation of Tenant’s Initial
Projected Share of Operating Expense Increase for the upcoming Operational Year;

 

(b)                                 After the expiration of the first
Operational Year and each Operational year thereafter, Landlord shall furnish
Tenant with a written detailed statement (hereinafter referred to as a
“Subsequent Operating Statement”) certified by Landlord’s accountant as being
true and correct indicating (i) actual amount of Operating Expenses for the
recently expired Operational Year, (ii) Landlord’s computation of Tenant’s
Projected Share of Operating Expense Increase for the upcoming Operational Year,
and (iii) the amount of any discrepancy between Tenant’s Actual Share of
Operating Expense Increase and Tenant’s Initial Projected Share of Operating
Expense Increase and Tenant’s Initial Projected Share of Operating Expense
Increase or Tenant’s Projected Share of Operating Expense Increase, as the case
may be, for the recently expired Operational year.

 

(c)                                  Payments of rental in accordance with the

 

9

--------------------------------------------------------------------------------


 

Initial Operating Statement and Subsequent Operating Statements shall be made at
the times specified in Section 5.09.

 

5.09                                                                       
(a)                                  Tenant shall pay to Landlord, as additional
rent during the first Operational year Tenant’s Initial Projected Share of
Operating Expense Increase, which shall be payable in equal monthly installments
the first payment representing the payments retroactive to the first day of the
current Operational Year and including the current month shall be made twenty
(20) days after Tenant receives the Initial Operating Statement, and thereafter
normal monthly payments shall be made on the first day of each month throughout
the upcoming Operational Year and thereafter until receipt of the first
Subsequent Operating Statement. If the first Subsequent Operating Statement
furnished by Landlord to Tenant for the recently expired Operational Year shall
indicate that Tenant’s Initial Projected Share of Operating Expense Increase
exceeded Tenant’s Actual Share of Operating Expense Increase, Landlord shall
forthwith either (a) pay the amount of excess directly to Tenant concurrently
with the first Subsequent Operating Statement or (b) permit Tenant to credit the
amount of such excess against the subsequent payments of rent due hereunder. If,
however, the first Subsequent Operating Statement shall indicate that Tenant’s
Actual Share of Operating Expense Increase exceeded Tenant’s Initial Projected
Share of Operating Expense Increase, Tenant shall, within twenty (20) days, pay
the amount of such excess to Landlord as additional rent;

 

(b)                                 Tenant shall pay to Landlord, as additional
rent during each subsequent Operational year, Tenant’s Projected Share of
Operating Expense Increase, which shall be payable in equal monthly
installments, the first payment representing the payments retroactive to the
first day of the current Operational Year and including the current month after
crediting Tenant with payments made for the current Operational Year but prior
to the receipt of a Subsequent Operating Statement, and which shall be made
twenty (20) days after Tenant receives a Subsequent Operating Statement, and
thereafter normal monthly payments shall be made on the first day of each month
throughout the upcoming Operational Year and thereafter until receipt of the
next Subsequent Operating Statement. If a Subsequent Operating Statement
furnished by Landlord to Tenant for a recently expired Operational Year shall
indicate that Tenant’s Projected Share of Operating Expense Increase Exceeded
Tenant’s Actual Share of Operating Expense increase, Landlord shall forthwith
either (a) pay the amount of excess directly to Tenant concurrently with the
Subsequent Operating Statement or (b) permit Tenant to credit the amount of such
excess against the subsequent payments of rent due hereunder. Any excess
attributable to the last Operational Year (or part thereof) occurring during the
term of this Lease, provided Tenant shall not exercise any of its renewal
options set forth in Article 39 hereof or such renewal options shall not apply,
shall be paid by Landlord to Tenant within thirty (30) days after delivery of
the final Subsequent Operating Statement provided Tenant shall have surrendered
possession of the Demised Premises to Landlord in the manner required hereunder
and further provided Tenant shall not then be in default of any of the terms,
covenants or conditions of this Lease on Tenant’s part to observe or perform
after the giving of any required notice and expiration of any applicable grace
or cure period. If, however, the Subsequent Operating Statement shall indicate
that Tenant’s Actual Share of Operating Expense Increase exceeded Tenant’s
Projected Share of Operating Expense Increase, Tenant shall, within twenty (20)
days, pay the amount of such excess to Landlord as additional rent;

 

(c)                                  Anything in Sections 5.07 through 5.11 to
the contrary notwithstanding, in no event whatsoever shall the fixed rent be
reduced below the fixed rent initially set forth in Section 1.04(a) hereof as
same may be increased by provisions of this lease other than Sections 5.07
through 5.11. The amounts payable pursuant to Sections 5.07 through 5.11 shall
be prorated, if necessary, to correspond with that portion of an Operational
Year occurring within the term of this lease.

 

10

--------------------------------------------------------------------------------


 

5.10                                                                        The
Initial Operating Statement and every Subsequent Operating Statement given by
Landlord shall be conclusive and binding upon Tenant unless Tenant shall (a)
notify Landlord within sixty (60) days after its receipt of such statement that
it disputes the correctness thereof, specifying the particular respects in which
the statement is claimed to be incorrect and (b) submit its dispute to
arbitration within one hundred twenty (120) days after its receipt of the
Initial Operating Statement or Subsequent Operating Statement, as the case may
be, if such dispute shall not theretofore be settled by agreement between
Landlord and Tenant. Pending the resolution of such dispute by agreement or
arbitration as aforesaid, Tenant shall, within ten (10) days after receipt of
such disputed Initial Operating Statement or Subsequent Operating Statement, as
the case may be, pay any additional rent due in accordance therewith, but such
payment shall be without prejudice to Tenant’s right to dispute such statement.
If the dispute shall be resolved in Tenant’s favor, Landlord shall, within ten
(10) days after Tenant’s demand, pay Tenant the amount of the overpayment, if
any, resulting from Tenant’s compliance with the disputed Initial Operating
Statement or Subsequent Operating Statement. Landlord agrees to grant Tenant
reasonable access to Landlord’s books and records with respect to the Building
for the purpose of verifying Operating Expenses incurred by Landlord. In the
event of any dispute submitted to arbitration hereunder, Landlord shall make its
books and records governing Operating Expenses available for inspection at least
thirty (30) days prior to a scheduled arbitration hearing.

 

5.11                                                                          
Landlord’s failure during the lease term to prepare and deliver any of the tax
bills, statements, notice or bills set forth in this Article 5, or Landlord’s
failure to make a demand, shall not in any way cause Landlord to forfeit or
surrender its rights to collect any of the foregoing items of additional rent
which may have become due during the term of this lease. Notwithstanding the
foregoing, if Landlord shall fail to deliver to Tenant any bill, notice,
statement or demand for a period of three (3) years following the expiration of
the period for which the tax or operating costs are due, Landlord shall waive
its right to collect such amounts from Tenant. Tenant’s liability for the
amounts due under this Article 5 shall survive the expiration of the Term.

 

5.12                                                                          
Tenant shall also pay as additional rent a charge for electrical use of $59,598
per year, payable in equal monthly installments of $4,966.50.

 

ARTICLE 6

 

Non-Liability and Indemnification

 

6.01                                                                       
Neither Landlord nor any agent or employee of Landlord shall be liable to Tenant
for any injury or damage to Tenant or to any other person or for any damage to,
or loss (by theft or otherwise) of, any property of Tenant or of any other
person, irrespective of the cause of such injury, damage or loss, unless caused
by or due to the negligence or willful acts of Landlord, its agents or employees
occurring within the scope of their respective employments without negligence on
the part of Tenant, it being understood that no property, other than such as
might normally be brought upon or kept in the Demised Premises as an incident to
the reasonable use of the Demised Premises for the purpose herein permitted and
use related to Tenant’s business, will be brought upon or be kept in the Demised
Premises.

 

6.02                                                                        (a)
Tenant shall indemnify and save harmless Landlord and its agents against and
from (a) any and all claims (i) arising from (x) the conduct or management of
the Demised Premises or of any business therein, or (y) any work or thing
whatsoever done, or any condition created (other than by Landlord for Landlord’s
or Tenant’s account) in or about the Demised Premises during the term of this
Lease or during the period of time, if any, prior to the Commencement Date that
Tenant may have been given access to the Demised Premises, or (ii) arising from
any negligent or otherwise wrongful act

 

11

--------------------------------------------------------------------------------


 

or omission of Tenant or any of its subtenants or licensees or its or their
employees occurring within the scope of their respective employments, agents or
contractors, and (b) all costs, expenses and liabilities (including reasonable
attorneys fees) incurred in or in connection with each such claim or action or
proceeding brought thereon. In case any action or proceeding be brought against
Landlord by reason of any such claim, Tenant, upon notice from Landlord, shall
resist and defend such action or proceeding.

 

(b) Landlord shall indemnify and save harmless Tenant from and against any and
all claims arising from Landlord’s negligence or willful act.

 

6.03                                                                       
Except as otherwise expressly provided in this Lease, this Lease and the
obligations of Tenant hereunder shall be in no wise affected, impaired or
excused because Landlord is unable to fulfill, or is delayed in fulfilling, any
of its obligations under this Lease by reason of strike, other labor trouble,
governmental pre-emption or priorities or other controls in connection with a
national or other public emergency or shortages of fuel, supplies or labor
resulting therefrom, acts of God or other like cause beyond Landlord’s
reasonable control. Notwithstanding the foregoing, if there has been a
continuous major interruption in services due to the causes stated in this
Section 6.03, resulting in Tenant being unable to carry out its business, for a
period exceeding six (6) months, Tenant shall have the right to terminate this
Lease on written notice to Landlord.

 

ARTICLE 7

 

Subordination, Notice To Lessors And Mortgagees

 

7.01                                                                        This
lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate in all respects to all ground leases, overriding leases and
underlying leases of the Land and/or the Building now or hereafter existing and
to all mortgages which may now or hereafter affect the Land and/or the Building
and/or any of such leases, whether or not such mortgages shall also cover other
lands and/or buildings, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and such mortgages and spreaders and consolidations of
such mortgages. This Section shall be self-operative and no further instrument
of subordination shall be required. In confirmation of such subordination,
Tenant shall promptly execute and deliver any instrument that Landlord, the
lessor of any such lease or the holder of any such mortgage or any of their
respective successors in interest may reasonably request to evidence such
subordination. The leases to which this lease is, at the time referred to,
subject and subordinate pursuant to this Article are hereinafter sometimes
referred to as “superior leases” and the mortgages to which this lease is, at
the time referred to, subject and subordinate are hereinafter sometimes referred
to as “superior mortgages” and the lessor of a superior lease or its successor
in interest at the time referred to is sometimes hereinafter referred to as a
“lessor”.

 

7.02                                                                        In
the event of any act or omission of Landlord which would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
lease, or to claim a partial or total eviction, Tenant shall not exercise such
right (i) until it has given written notice of such act or omission to the
holder of each superior mortgage and the lessor of each superior lease whose
name and address shall previously have been furnished to Tenant in writing, and
(ii) unless such act or omission shall be one which is not capable of being
remedied by Landlord or such mortgage holder or lessor within a reasonable
period of time, until a reasonable period for remedying such act or omission
shall have elapsed following the giving of such notice and following the time
when such holder or lessor shall have become entitled under such superior
mortgage or superior lease, as the case may be, to remedy the same (which
reasonable period shall in no event be

 

12

--------------------------------------------------------------------------------


 

less than the period to which Landlord would be entitled under this lease or
otherwise, after similar notice, to effect such remedy), provided such holder or
lessor shall with due diligence give Tenant written notice of intention to, and
commence and continue to remedy such act or omission.

 

7.03                                                                        If
the lessor of a superior lease or the holder of a superior mortgage shall
succeed to the rights of Landlord under this lease, whether through possession
or foreclosure action or delivery of a new lease or deed, then at the request of
such party so succeeding to Landlord’s rights (herein sometimes referred to as
“successor landlord”) and upon successor landlord’s written agreement to accept
Tenant’s attornment, Tenant shall attorn to and recognize such successor
landlord as Tenant’s landlord under this lease, and shall promptly execute and
deliver any instrument that such successor landlord may reasonably request to
evidence such attornment. Upon such attornment this lease shall continue in full
force and effect as, or as if it were, a direct lease between the successor
landlord and Tenant upon all of the terms, conditions and covenants as are set
forth in this lease and shall be applicable after such attornment except that
the successor landlord shall not:

 

(a)                                  be liable for any previous act or omission
of Landlord under this lease;

 

(b)                                 be subject to any offset, not expressly
provided for in this lease, which shall have theretofore accrued to Tenant
against Landlord;

 

(c)                                  be bound by any previous modification of
this lease, not expressly provided for in this lease, or by any previous
prepayment of more than one month’s fixed rent, unless such modification or
prepayment shall have been expressly approved in writing by the lessor of the
superior lease or the holder of the superior mortgage through or by reason of
which the successor landlord shall have succeeded to the rights of Landlord
under this lease.

 

7.04                                                                       
Landlord represents to Tenant that as of the date hereof, Landlord is the fee
owner of both the Land and the Building and there are no superior leases
affecting Landlord’s interest in the Land or Building.

 

7.05                                                                                                                       
(a)                                  The subordination of this lease to superior
leases hereafter existing in accordance with Section 7.0l is subject to the
express conditions that so long as this lease shall be in full force and effect
in the event of termination of the term of any such superior lease by reentry,
notice, summary proceedings, or other action or proceeding, or if the term of
such superior lease shall otherwise terminate or expire before the termination
or expiration of the term of this lease, (i) Tenant shall not be made a party to
any action or proceeding to remove or evict Tenant or the tenant under such
superior lease, or to disturb its possession by reason of, or based upon, such
termination or expiration of the term of such superior lease, and (ii) this
lease shall continue in full force and effect as a direct lease between Tenant
and the then owner of the fee or lessor of such superior lease, as the case may
be, upon all of the obligations of this lease, except that said owner or lessor
shall not:

 

(x)                                   be liable for any previous act or omission
of any prior landlord (including Landlord) under this lease;

 

(y)                                 be subject to any offset, not expressly
provided for in this lease, that shall have theretofore accrued to Tenant
against Landlord; or

 

(z)                                   be bound by (1) any previous modification
of this

 

13

--------------------------------------------------------------------------------


 

lease, not expressly provided for in this lease or consented to by such owner or
lessor, or (2) any previous prepayment of more than one month’s fixed rent or
any additional rent then due, unless such modification or prepayment shall have
been expressly approved in writing by the lessor of the superior lease through,
or by reason of which, said owner or lessor shall have succeeded to the rights
of Landlord under this lease.

 

(b)                                 If requested by the then owner of the fee or
the lessor of such superior lease, or any mortgage holder, Tenant and such owner
or lessor shall execute and deliver a non-disturbance agreement with such owner
or lessor on the terms set forth in this Section 7.05 plus such additional terms
and provisions as are then customarily contained in such owner’s or lessor’s
form of non-disturbance agreement.

 

7.06                                                                                                                       
(a)                                  The subordination of this lease to the
liens of superior mortgages hereafter existing in accordance with Section 7.0l
is subject to the express condition that, so long as this lease shall be in
effect: (i) Tenant shall not be named or joined in any action or proceeding to
foreclose any such mortgage, (ii) such action or proceeding shall not result in
a cancellation or termination of the term of this lease, and (iii) if the holder
of any such mortgage becomes the owner of the fee or the assignee of any
superior lease referred to in Section 7.0l, or the lessee of any other lease
given in substitution therefor, or if the Land or the Building shall be sold as
a result of any action or proceeding to foreclose such mortgage, this lease
shall continue in full force and effect as a direct lease between Tenant and the
then owner of the fee or the then lessee of such superior lease, the lessee of
any other lease given in substitution therefor, or such purchaser of the Land or
Building, as the case may be, upon all of the obligations of this lease, except
that such owner, lessee, or purchaser shall not:

 

(x)                                   be liable for any previous act or omission
of any prior landlord (including Landlord) under this lease;

 

(y)                                 be subject to any offset, not expressly
provided for in this lease, that shall have theretofore accrued to Tenant
against Landlord; or

 

(z)                                   be bound by (1) any previous modification
of this lease entered into after the date of such superior mortgage, unless such
modification is expressly provided for in this lease or consented to by such
owner, lessee or purchaser or (2) any previous prepayment of more than one
month’s fixed rent or any additional rent then due, unless such modification or
prepayment shall have been expressly approved in writing by the holder of the
superior mortgage through or by reason of which, such owner, lessee, or
purchaser shall have succeeded to the rights of Landlord under this lease.

 

(b)                                 If requested by the holder of any such
mortgage, Tenant shall execute and deliver a non-disturbance agreement with such
holder on the terms set forth in this Section 7.06, plus such additional terms
and provisions as are then customarily contained in such holder’s form of
non-disturbance agreement.

 

7.07                                                                       
Provided Landlord shall not incur any expense (unless Tenant agrees in writing
to pay and thereafter on Landlord’s demand, does pay such expense) or be
required to renegotiate or modify the provisions of any superior mortgage,
Landlord agrees that it will request and thereafter diligently pursue from the
holder of any superior mortgage a non-disturbance agreement on such holder’s
then customary form for the benefit of Tenant, to the effect that as long as
Tenant is not in default after notice and the expiration of any applicable cure
period in the payment of fixed rent or additional rent or any of the other
covenants and conditions of this Lease, its rights as Tenant hereunder shall not
be terminated or materially reduced and its rights shall not be materially
increased and the possession of Tenant

 

14

--------------------------------------------------------------------------------


 

shall not be disturbed by the holder of such superior mortgage or by any
proceedings on the debt which any such mortgage secures or by virtue of a right
or power contained in any such mortgage or the bond or note secured thereby and
that any sale at foreclosure will be subject to this Lease. No non-disturbance
agreement shall materially modify or materially reduce Tenant’s rights under
this Lease or materially increase Tenant’s obligations hereunder. Any form of
agreement executed by Tenant and such holder pursuant to the provisions of this
Section 7.07 shall be deemed to satisfy the conditions hereof.

 

7.08                                                                       
Provided Landlord has requested and diligently pursued a non-disturbance
agreement from the holder of any superior mortgage for the benefit of Tenant as
provided in Paragraph 7.07, the inability of Landlord to obtain the agreement
referred to in Section 7.07 above, shall not be deemed a default on Landlord’s
part of its obligations hereunder, or impose any claim in favor of Tenant
against Landlord by reason thereof or affect the validity of this Lease.

 

ARTICLE 8

 

Quiet Enjoyment

 

8.01                                                                        So
long as Tenant pays all of the fixed rent and additional rent due hereunder and
performs all of Tenant’s other obligations hereunder, Tenant shall peaceably and
quietly have, hold and enjoy the Demised Premises subject, nevertheless, to the
obligations of this lease and, as provided in Article 7, to the superior leases
and the superior mortgages.

 

ARTICLE 9

 

Assignment And Subletting

 

9.01                                                                       
Tenant, for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage or encumber this agreement, nor underlet, nor suffer, nor
permit the Demised Premises or any part thereof to be used or occupied by
others, without the prior written consent of Landlord in each instance, which
consent may be withheld by the Landlord for any or no reason, at its sole
discretion. Only in the event of a change in majority control of Tenant, shall
Landlord be required to agree to an assignment of this Lease, subject to the
termination rights stated in Section 1.03. Under no circumstances shall such
successor holder of a majority interest in Tenant be permitted to further assign
this Lease, or sublet any portion of the Premises. If this lease be assigned, or
if the Demised Premises or any part thereof be underlet or occupied by anybody
other than Tenant, Landlord may, after default by Tenant, collect rent from the
assignee, undertenant or occupant, and apply the net amount collected to the
rent herein reserved, but no assignment, underletting, occupancy or collection
shall be deemed a waiver of the provisions hereof, the acceptance of the
assignee, undertenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting. In no event shall
any permitted sublessee assign or encumber its sublease or further sublet all or
any portion of its sublet space, or otherwise suffer or permit the sublet space
or any part thereof to be used or occupied by others, without Landlord’s prior
written consent in each instance. Notwithstanding the foregoing, Tenant shall be
permitted to sublease portions of the Demised Premises to affiliates of Tenant,
“affiliates” being defined as entities under the control of, controlled by, or
under common control with Tenant.

 

9.02                                                                        (a)
Subject to Section 9.02(b), if Tenant shall at any

 

15

--------------------------------------------------------------------------------


 

time or times during the term of this lease desire to assign this lease or
sublet all or part of the Demised Premises, Tenant shall give notice thereof to
Landlord, which notice shall be accompanied by (a) a conformed or photostatic
copy of the proposed assignment or sublease, the effective or commencement date
of which shall be not less than 30 nor more than 180 days after the giving of
such notice, (b) a statement setting forth in reasonable detail the identity of
the proposed assignee or subtenant, the nature of its business and its proposed
use of the Demised Premises, and (c) current financial information with respect
to the proposed assignee or subtenant, including, without limitation, its most
recent financial report. Such notice shall be deemed an offer from Tenant to
Landlord whereby Landlord (or Landlord’s designee) may, at its option, (i)
sublease such space (hereinafter referred to as the “Leaseback Space”) from
Tenant upon the terms and conditions hereinafter set forth (if the proposed
transaction is a sublease of all or part of the Demised Premises), (ii)
terminate this lease (if the proposed transaction is an assignment or a sublease
of all or substantially all of the Demised Premises), or (iii) subject to the
further provisions of this Section 9.02 terminate this lease with respect to the
Leaseback Space (if the proposed transaction is a sublease of part of the
Demised Premises expiring within the last two (2) years of the original term or
the “Renewal Term” of this Lease and Tenant has not exercised the “Renewal
Option” with respect to the original term, as such quoted terms are hereinafter
defined). Said options may be exercised by Landlord by notice to Tenant at any
time within thirty (30) days after such notice has been given by Tenant to
Landlord; and during such thirty (30) day period Tenant shall not assign this
lease nor sublet such space to any person.

 

(b)  Provided Tenant shall not then be in default of any of the terms, covenants
or conditions of this lease on the Tenant’s part to observe or perform, Landlord
agrees that it shall not exercise its options under this Section 9.02 with
respect to subleases proposed by Tenant, provided such sublease(s), when
aggregated with all other subleases entered into (or then pending) by Tenant,
do(es) not exceed fifteen thousand two hundred eighty six (15,286) rentable
square feet.

 

9.03                                                                        If
Landlord exercises its option to terminate this lease in the case where Tenant
desires either to assign this lease or sublet all or substantially all of the
Demised Premises, then, this lease shall end and expire on the date that such
assignment or sublet was to be effective or commence, as the case may be, and
the fixed rent and additional rent shall be paid and apportioned to such date
and the parties shall thereafter owe no further obligations to the other except
as provided to the contrary in this lease.

 

9.04                                                                        If
Landlord exercises its option to terminate this lease in part in any case where
Tenant desires to sublet part of the Demised Premises, then, (a) this lease
shall end and expire with respect to such part of the Demised Premises on the
date that the proposed sublease was to commence and the parties shall thereafter
owe no further obligations to the other except as provided to the contrary in
this lease; (b) from and after such date the fixed rent and additional rent
shall be adjusted, based upon the proportion that the rentable area of the
Demised Premises remaining bears to the total rentable area of the Demised
Premises; and (c) Landlord, at Tenant’s expense shall make such alterations as
may be required or deemed reasonably necessary by Landlord to physically
separate such part of the Demised Premises from the balance of the Demised
Premises and in complying with any laws and requirements of any public
authorities relating to such separation, provided Tenant or the proposed
sublessee was required to physically separate such part of the Demised Premises
from the balance of the Demised Premises under the proposed sublease, but if
such subletting did not require Tenant or the proposed sublessee to physically
separate such part of the Demised Premises from the balance of the Demised
Premises, then Landlord shall cause such portion of the Demised Premises to be
physically separated at the Landlord’s expense.

 

16

--------------------------------------------------------------------------------


 

9.05                                                                        If
Landlord exercises its option to sublet the Leaseback Space, such sublease to
Landlord or its designee (as subtenant) (hereinafter referred to as the
“Recapture Sublessee”) shall be at the lower of (i) the rental rate per rentable
square foot of fixed rent and additional rent then payable pursuant to this
lease or (ii) the rentals set forth in the proposed sublease, and shall be for
the same term as that of the proposed subletting, and such sublease shall:

 

(a)                                  be expressly subject to all of the
covenants, agreements, terms, provisions and conditions of this lease except
such as are irrelevant or inapplicable, and except as otherwise expressly set
forth to the contrary in this Section;

 

(b)                                 be upon the same terms and conditions as
those contained in the proposed sublease, except such as are irrelevant or
inapplicable and except as otherwise expressly set forth to the contrary in this
Section;

 

(c)                                  give the Recapture Sublessee the
unqualified and unrestricted right, without Tenant’s permission, to assign such
sublease or any interest therein and/or to sublet the Leaseback Space or any
part or parts of the Leaseback Space and to make any and all changes,
alterations, and improvements in the space covered by such sublease and if the
proposed sublease will result in all or substantially all of the Demised
Premises being sublet, grant Landlord or its designee the option to extend the
term of such sublease for the balance of the term of this lease less one (1)
day;

 

(d)                                 provide that any assignee or further
subtenant, of Landlord or its designee, may, at the election of Landlord, be
permitted to make alterations, decorations and installations in the Leaseback
Space or any part thereof and shall also provide in substance that any such
alterations, decorations and installations in the Leaseback Space therein made
by any assignee or subtenant of Landlord or its designee may be removed, in
whole or in part, by such assignee or subtenant, at its option, prior to or upon
the expiration or other termination of such sublease provided that such assignee
or subtenant, at its expense, shall repair any damage and injury to that portion
of the Leaseback Space so sublet caused by such removal; and

 

(e)                                  also provide that (i) the parties to such
sublease expressly negate any intention that any estate created under such
sublease be merged with any other estate held by either of said parties, (ii)
any assignment or subletting by Landlord or its designee (as the subtenant) may
be for any purpose or purposes that Landlord, in Landlord’s uncontrolled
discretion, shall deem suitable or appropriate, (iii) Tenant, at Tenant’s
expense, shall and will at all times provide and permit reasonably appropriate
means of ingress to and egress from the Leaseback Space so sublet by Tenant to
Landlord or its designee, (iv) Landlord, at Tenant’s expense, may make such
alterations as may be required or deemed necessary by Landlord to physically
separate the Leaseback Space from the balance of the Demised Premises and to
comply with any laws and requirements of public authorities relating to such
separation, and (v) that at the expiration of the term of such sublease, Tenant
will accept the space covered by such sublease in its then existing condition,
subject to the obligations of the sublessee to make such repairs thereto as may
be necessary to preserve the premises demised by such sublease in good order and
condition.

 

(f)                                    provide that the Recapture Sublessee
shall pay to the Tenant the lower of (i) the amount, if any, that Tenant would
have been entitled to retain pursuant to the provisions of Section 9.10(b)
hereof if Tenant had entered into a sublease with the proposed subtenant
pursuant to the proposed sublease or (ii) fifty (50%) percent of the amount, if
any, by which the fixed rents, additional rents and other charges payable by any

 

17

--------------------------------------------------------------------------------


 

further sublessee of the Recapture Sublessee during the term of any further
sublease (on a square foot basis) exceeds the fixed and additional rent payable
by the Tenant under this Lease (on a square foot basis) during the term of such
further sublease in respect of the subleased space, less the amounts incurred by
the Recapture Sublessee for the items set forth in Section 9.10(a)(2)(B). Such
amounts, if any, shall be paid to Tenant as and when received by the Recapture
Sublessee from the further sublessee. The sums payable by the Recapture
Sublessee to the Tenant under this Section 9.05(f) shall not include any rents,
additional rents or other charges payable by any further sublessee of the
Recapture Sublessee on account of the First Floor Premises.

 

9.06                                                                                                                       
(a)                                  If Landlord exercises its option to sublet
the Leaseback Space, Landlord shall indemnify and save Tenant harmless from all
obligations under this lease as to the Leaseback Space during the period of time
it is so sublet to Landlord;

 

(b)                                 Performance by Landlord, or its designee,
under a sublease of the Leaseback Space shall be deemed performance by Tenant of
any similar obligation under this lease and any default under any such sublease
shall not give rise to a default under a similar obligation contained in this
Lease, nor shall Tenant be liable for any default under this lease or deemed to
be in default hereunder if such default is occasioned by or arises from any act
or omission of the tenant under such sublease or is occasioned by or arises from
any act or omission of any occupant holding under or pursuant to any such
sublease;

 

(c)                                  Tenant shall have no obligation, at the
expiration or earlier termination of the term of this lease, to remove any
alteration, installation or improvement made in the Leaseback Space by Landlord.

 

9.07                                                                        In
the event Landlord does not exercise an option provided to it pursuant to
Section 9.02 and providing that Tenant is not in default of any of Tenant’s
obligations under this lease after notice and the expiration of any applicable
grace period, Landlord’s consent (which must be in writing and in form
reasonably satisfactory to Landlord) to the proposed assignment or sublease,
which may be withheld for any or no reason at Landlord’s sole discretion, may
issue, provided and upon condition that:

 

(a)                                  Tenant shall have complied with the
provisions of Section 9.02 and Landlord shall not have exercised any of its
options under said Section 9.02 within the time permitted therefor;

 

(b)                                 In Landlord’s reasonable judgment the
proposed assignee or subtenant is engaged in a business and the Demised
Premises, or the relevant part thereof, will be used in a manner which (i) is in
keeping with the then standards of the Building, (ii) is limited to the use
expressly permitted under this lease, and (iii) will not violate any negative
covenant as to use contained in any other lease of space in the Building of
which Tenant has been advised;

 

(c)                                  The proposed assignee or subtenant is a
reputable entity of good character and with sufficient financial worth
considering the responsibility involved, and Landlord has been furnished with
reasonable proof thereof;

 

(d)                                 Neither (i) the proposed assignee or
sublessee nor (ii) any person which, directly or indirectly, controls, is
controlled by, or is under common control with, the proposed assignee or
sublessee or any person who controls the proposed assignee or sublessee, is then
an occupant of any part of the Building. For purposes of this lease

 

18

--------------------------------------------------------------------------------


 

“control” shall be deemed to mean ownership of more than 50% of all the voting
stock of a corporate or more than 50% of all the legal and equitable interest in
any other business entity;

 

(e)                                  The proposed assignee or sublessee is not a
person with whom Landlord is then negotiating to lease space in the Building;

 

(f)                                    The form of the proposed lease shall be
in form reasonably satisfactory to Landlord and shall comply with the applicable
provisions of this Article;

 

(g)                                 There shall not be more than two (2)
subtenants (including Landlord or its designee) on any floor of the Demised
Premises or more than a total of four (4) subtenants (excluding Landlord or its
designee) in the Demised Premises;

 

(h)                                 The rental and other terms and conditions of
the sublease are the same as those contained in the proposed sublease furnished
to Landlord pursuant to Section 9.02;

 

(i)                                     Tenant shall reimburse Landlord on
demand for any reasonable costs that may be incurred by Landlord in connection
with said assignment or sublease, including, with- out limitation, the costs of
making investigations as to the acceptability of the proposed assignee or
subtenant, and legal costs incurred in connection with the granting of any
requested consent; and

 

(j)                                     Tenant shall not have (i) advertised or
publicized in any way the availability of the Demised Premises without prior
notice to and approval by Landlord, nor shall any advertisement state the name
(as distinguished from the address) of the Building or the proposed rental, (ii)
listed the Premises for subletting or assignment, at a rental rate less than the
fixed rent and additional rent at which Landlord is then offering to lease other
space in the Building.

 

(k)                                  The sublease shall not allow the use of the
Demised Premises or any part thereof for (i) the preparation and/or sale of food
for on or off premises consumption or (ii) for use by a foreign or domestic
governmental agency.

 

Except for any subletting by Tenant to Landlord or its designee pursuant to the
provisions of this Article, each subletting pursuant to this Article shall be
subject to all of the covenants, agreements, terms, provisions and conditions
contained in this lease. Notwithstanding any such subletting to Landlord or any
such subletting to any other subtenant and/or acceptance of rent or additional
rent by Landlord from any subtenant, Tenant shall and will remain fully liable
for the payment of the fixed rent and additional rent due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this lease on the part of Tenant to be
performed and all acts and omissions of any licensee or sub- tenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this lease, and any such violation shall be deemed to be a
violation by Tenant. Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Premises by Tenant or any
person claiming through or under Tenant (except as provided in Section 9.05)
shall or will be made except upon compliance with and subject to the provisions
of this Article. If Landlord shall decline to give its consent to any proposed
assignment or sublease, or if Landlord shall exercise any of its options under
Section 9.02, Tenant shall indemnify, defend and hold harmless Landlord against
and from any and all loss, liability, damages, costs and expenses (including
reasonable counsel fees) resulting from any claims that may be made against
Landlord by the proposed assignee or

 

19

--------------------------------------------------------------------------------


 

sublessee or by any brokers or other persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease, but such
indemnity shall not apply to any transaction which Landlord may enter into with
a proposed assignee or subtenant of the Landlord.

 

9.08                                                                        In
the event that (a) Landlord fails to exercise any of its options under Section
9.02 and consents to a proposed assignment or sublease, and (b) Tenant fails to
execute and deliver the assignment or sublease to which Landlord consented
within 90 days after the giving of such consent, then, Tenant shall again comply
with all of the provisions and conditions of Section 9.02 before assigning this
lease or subletting all or part of the Demised Premises.

 

9.09                                                                        With
respect to each and every sublease or subletting authorized by Landlord under
the provisions of this lease, it is further agreed:

 

(a)                                  no subletting shall be for a term ending
later than one day prior to the expiration date of this lease;

 

(b)                                 no sublease shall be valid, and no subtenant
shall take possession of the Demised Premises or any part thereof, until an
executed counterpart of such sublease has been delivered to Landlord;

 

(c)                                  each sublease shall provide that it is
subject and subordinate to this lease and to the matters to which this lease is
or shall be subordinate, and that in the event of termination, re-entry or
dispossess by Landlord under this lease Landlord may, at its option, take over
all of the right, title and interest of Tenant, as sublessor, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not (i) be liable for any previous act or omission of Tenant under such
sublease, (ii) be subject to any offset, not expressly provided in such
sublease, which theretofore accrued to such subtenant against Tenant, or (iii)
be bound by any previous modification of such sublease not consented to in
writing by Landlord or by any previous prepayment of more than one month’s rent.

 

9.10                                                                        If
the Landlord shall give its consent to any assignment of this lease or to any
sublease, Tenant shall in consideration therefor, pay to Landlord, as additional
rent:

 

(a)                                  in the case of an assignment, other than a
Permitted Assignment hereunder to a successor entity by asset or stock sale, an
amount equal to the product of (1) fifty (50%) percent multiplied by (2)  the
difference between (A) all sums and other considerations paid to Tenant by the
assignee for or by reason of such assignment (including, but not limited to,
sums paid for the sale of Tenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property, less, in the case of a sale
thereof, the then net unamortized or underdepreciated cost thereof determined on
the basis of Tenant’s federal income tax returns) and (B) the reasonable actual
out-of-pocket expenses incurred by Tenant for preparing the Demised Premises for
the assignee or the amount of any contributions made by Tenant to the cost of
such preparation, legal fees and brokerage commissions; and

 

(b)                                 in the case of a sublease, the product of
(1) fifty (50%) percent multiplied by (2) the difference between (A) any rents,
additional charge or other consideration payable under the sublease to Tenant by
the subtenant which is in excess of the fixed rent and additional rent accruing
during the term of the sublease in respect of the subleased space (at the rate
per square foot payable by Tenant hereunder) pursuant to the terms hereof
(including, but not limited to, sums paid for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or

 

20

--------------------------------------------------------------------------------


 

other personal property, less, in the case of the sale thereof, the then net
unamortized or underdepreciated cost thereof determined on the basis of Tenant’s
federal income tax returns) and (B) the reasonable actual out-of-pocket expenses
incurred by Tenant for preparing the Demised Premises (or applicable portion
thereof) for the subtenant or the amount of any contributions made by Tenant to
the cost of such preparation (in either case, amortized over the term of the
sublease on a straight-line basis), legal fees and brokerage commissions. The
sums payable under this Section 9.10(b) shall be paid to Landlord as and when
payable by the subtenant to Tenant. The provisions of this subparagraph 9.10(b)
shall not apply to subleases to affiliates of Tenant.

 

9.11                                                                        If
Tenant is a corporation or partnership, the provisions of Section 9.01 shall
apply to a transfer (by one or more transfers) of a majority of the stock or
partnership interest of Tenant as if such transfer of a majority of the stock of
Tenant were an assignment of this lease; said provisions shall also apply to
transactions with a corporation or other entity into or with which Tenant is
merged or consolidated or to which substantially all of Tenant’s assets are
transferred or to any corporation or other entity which controls or is
controlled by Tenant or is under common control with Tenant, including any event
of merger, consolidation or transfer of substantially all of Tenant’s assets.
The above referenced provisions shall not apply to Tenant’s stock being sold on
a nationally recognized exchange.

 

9.12                                                                        Any
assignment or transfer, whether made with Landlord’s consent pursuant to Section
9.01 shall be made only if, and shall not be effective until, the assignee shall
execute, acknowledge and deliver to Landlord an agreement in form and substance
reasonably satisfactory to Landlord whereby the assignee shall assume the
obligations of this lease on the part of Tenant to be performed or observed and
whereby the assignee shall agree that the provisions in Section 9.01 shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers. The original named Tenant
covenants that, notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this lease, and notwithstanding the acceptance of
fixed rent and/or additional rent by Landlord from an assignee, transferee, or
any other party, the original named Tenant shall remain fully liable for the
payment of the fixed rent and additional rent and for the other obligations of
this lease on the part of Tenant to be performed or observed.

 

9.13                                                                        The
joint and several liability of Tenant and any immediate or remote successor in
interest of Tenant and the due performance of the obligations of this lease on
Tenant’s part to be performed or observed shall not be discharged, released or
impaired in any respect by any agreement or stipulation made by Landlord
extending the time of, or modifying any of the obligations of, this lease, or by
any waiver or failure of Landlord to enforce any of the obligations of this
lease.

 

9.14                                                                        The
listing of any name other than that of Tenant, whether on the doors of the
Premises or the Building directory, or otherwise, shall not operate to vest any
right or interest in this lease or in the Premises, nor shall it be deemed to be
the consent of Landlord to any assignment or transfer of this lease or to any
sublease of the Premises or to the use or occupancy thereof by others.

 

9.15                                                                       
Tenant hereby agrees that the elevator lobby and public hallways on any floor on
which Tenant shall have subleased space to a subtenant shall conform in all
respects (including, without limitation, colors schemes) to either (a) the
elevator lobby and hallways (if any) on other floors leased to Tenant (if Tenant
has leased more than one (l) floor from Landlord) or (b) Landlord’s then
building standard for elevator lobbies and public hallways on multi-tenanted
floors of the Building, or shall otherwise be approved in writing by Landlord,
which approval shall not be unreasonably

 

21

--------------------------------------------------------------------------------


 

withheld or delayed, prior to the commencement of work thereon, notwithstanding
anything in this lease to the contrary.

 

ARTICLE 10

 

Compliance With Laws And Requirements

Of

Public Authorities

 

10.01                 Tenant shall give prompt notice to Landlord of any notice
it receives of the violation of any law or requirement of public authority, and
Tenant, at its expense, shall com- ply with all laws and requirements of public
authorities which shall, with respect to the Demised Premises or the use and
occupation thereof, or the abatement of any nuisance, impose any violation,
order or duty on Landlord or Tenant, arising from (i) Tenant’s use of the
Demised Premises, as distinguished from its mere occupancy of the Demised
Premises for executive and general office purposes, (ii) the manner of conduct
of Tenant’s business or operation of its installations, equipment or other
property therein, as distinguished from its mere occupancy of the Demised
Premises for the executive and general office purposes, (iii) any cause or
condition created by or at the instance of Tenant, other than by Landlord’s
performance of any work for or on behalf of Tenant, or (iv) breach of any of
Tenant’s obligations hereunder. However, Tenant shall not be so required to make
any structural or other substantial change in the Demised Premises unless the
requirement arises from a cause or condition referred to in clause (ii), (iii)
or (iv) above. Furthermore, Tenant need not comply with any such law or
requirement of public authority so long as Tenant shall be contesting the
validity thereof, or the applicability thereof to the Demised Premises, in
accordance with Section 10.02. Landlord, at its expense, shall comply with all
other such laws and requirements of public authorities as shall affect the
Demised Premises, but may similarly contest the same subject to conditions
reciprocal to Subsections (a), (b) and (d) of Section 10.02.

 

10.02                 Tenant may, at its expense (and if necessary, in the name
of but without expense to Landlord) contest, by appropriate proceedings
prosecuted diligently and in good faith, the validity, or applicability to the
Demised Premises, of any law or requirement of public authority, and Landlord
shall cooperate with Tenant in such proceedings, provided that:

 

(a)                                  Landlord shall not be subject to criminal
penalty or to prosecution for a crime nor shall the Demised Premises or any part
thereof be subject to being condemned or vacated, by reason of non-compliance or
otherwise by reason of such contest;

 

(b)                                 Tenant shall defend, indemnify and hold
harmless Landlord against all liability, loss or damage which Landlord shall
suffer by reason of such non-compliance or contest, including reasonably
attorney’s fees and other expenses reasonably incurred by Landlord;

 

(c)                                  such non-compliance or contest shall not
constitute or result in any violation of any superior lease or superior
mortgage, or if such superior lease and/or superior mortgage shall permit such
non-compliance or contest on condition of the taking of action or furnishing of
security by Landlord, such action shall be taken and such security shall be
furnished at the expense of Tenant; and

 

(d)                                 Tenant shall keep Landlord advised as to the
status of such proceedings.

 

Without limiting the application of Subsection (a) above thereto, Landlord shall
be deemed subject to prosecution for a crime within the meaning of said
Subsection, if Landlord, or any officer of Landlord individually, is charged
with a crime of any kind or degree whatever, whether by service of a summons

 

22

--------------------------------------------------------------------------------


 

or otherwise, unless such charge is withdrawn before Landlord or such officer
(as the case may be) is required to plead or answer thereto.

 

10.03                 Tenant shall not cause or permit “Hazardous Materials” (as
defined below) to be used, transported, stored, released, handled, produced or
installed in, on or from, the Demised Premises or the Building. The term
“Hazardous Materials” shall, for the purposes hereof, mean any flammable,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, asbestos or any material containing asbestos,
or any other substance or material, as defined by any federal, state or local
law, ordinance, rule or regulation, including, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Hazardous Materials Transportation Act, as amended, the Resource
Conservation and Recovery Act, as amended, and in the regulations adopted and
publications promulgated pursuant to each of the foregoing. In the event of a
breach of the provisions of this Section 10.03, the parties agree that Landlord
will suffer irreparable harm for which money damages will be an insufficient
remedy. For that reason, Landlord shall, in addition to all of its rights and
remedies under this lease and pursuant to law, and equity (a) have the right to
require Tenant to remove any such Hazardous Materials from the Demised Premises
or the Building in the manner prescribed for such removal by all requirements of
law and (b) have the right to obtain a court order granting an injunction
against Tenant’s violation of the foregoing provisions, application for such
injunction to be made without notice. The provisions of this Section 10.03,
shall survive the expiration or sooner termination of this lease.

 

10.04                 Landlord represents to Tenant that, on or before the
Commencement Date, all asbestos containing material will have been removed from
the Demised Premises to the extent required by laws and/or requirements of
public authorities and that, to the best of its knowledge, the Building is in
compliance with all laws and/or requirements of public authorities relating to
asbestos containing material. To the extent such representations are inaccurate,
Landlord, as its sole liability for such inaccuracy, shall, at its sole cost and
expense, cause the Demised Premises and/or the Building to comply with all such
laws and requirements. On or before the Commencement Date, Landlord will deliver
to Tenant a certificate from Landlord’s asbestos abatement contractor to the
effect that there is no asbestos containing material in the Demised Premises.

 

ARTICLE 11

 

Insurance

 

11.01                 Tenant shall not knowingly violate, or permit the
violation of any condition imposed by the standard fire insurance policy then
issued for office buildings in the Borough of Manhattan, City of New York, and
shall not do, or permit anything to be done, or keep or permit anything to be
kept in the Demised Premises, except as may be expressly provided to the
contrary in this lease, which would subject Landlord to any liability or
responsibility for personal injury or death or property damage, or which would
increase the fire or other casualty insurance rate on the Building or the
property therein over the rate which would otherwise then be in effect (unless
Tenant pays the resulting premium as provided in Section 11.03) or which would
result in insurance companies of good standing refusing to insure the Building
or any of such property in amounts reasonably satisfactory to Landlord.

 

11.02                 The parties acknowledge that Landlord currently provides
Tenant with all of its insurance coverage. In the event that such practice were
to be discontinued for any reason, the following provisions shall apply.

 

(a) Tenant covenants to provide on or before the earlier to occur

 

23

--------------------------------------------------------------------------------


 

of (i) the Commencement Date and (ii) ten (l0) days from the date of this lease
and to keep in force during the term hereof the following insurance coverage
which coverage shall be effective on the Commencement Date:

 

(i)                                     for the benefit of Landlord and Tenant a
comprehensive policy of liability insurance protecting Landlord and Tenant
against any liability whatsoever occasioned by accident on or about the Demised
Premises or any appurtenances thereto. Such policy is to be written by good and
solvent insurance companies authorized to do business in the state of New York
and the limits of liability thereunder shall not be less than the amount of Five
Million ($5,000,000.00) Dollars combined single limit coverage on a per
occurrence basis, including property damages. Such insurance may be carried
under a blanket policy covering the Demised Premises and other locations of
Tenant, if any;

 

(ii)                                  Fire and Extended coverage in an amount
adequate to cover the cost of replacement of all personal property, fixtures,
furnishing and equipment, including Tenant’s Work located in the Demised
Premises. Such policy shall be written by good and solvent insurance companies
authorized to do business in the State of New York.

 

(iii)                               Prior to the time such insurance is first
required to be carried by Tenant and thereafter, at least fifteen (15) days
prior to the expiration of any such policies, Tenant agrees to deliver to
Landlord either duplicate originals of the aforesaid policies or certificates
evidencing such insurance, provided said certificate contains an endorsement
that such insurance may not be modified or cancelled except upon fifteen (15)
days’ notice to Landlord, together with evidence of payment for the policy.
Tenant’s failure to provide and keep in force the aforementioned insurance shall
be regarded as a material default hereunder, entitling Landlord to exercise any
or all of the remedies as provided in this lease in the event of Tenant’s
default. However, prior to declaring a default for breach of the provisions
herein, Landlord shall deliver Tenant a notice of default and Tenant shall have
five (5) business days to cure said default.

 

11.03                 Landlord and Tenant shall each endeavor to secure an
appropriate clause in, or an endorsement upon, each fire or extended coverage
policy obtained by it and covering the Building, the Demised Premises or the
personal property, fixtures and equipment located therein or thereon, pursuant
to which the respective insurance companies waive subrogation or permit the
insured, prior to any loss, to agree with a third party to waive any claim it
might have against said third party. The waiver of subrogation or permission for
waiver of any claim hereinbefore referred to shall extend to the agents of each
party and its employees and, in the case of Tenant, shall also extend to all
other persons and entities occupying or using the Demised Premises in accordance
with the terms of this lease. If and to the extent that such waiver or
permission can be obtained only upon payment of an additional charge then,
except as provided in the following two paragraphs, the party benefiting from
the waiver or permission shall pay such charge upon demand, or shall be deemed
to have agreed that the party obtaining the insurance coverage in question shall
be free of any further obligations under the provisions hereof relating to such
waiver or permission.

 

In the event that Landlord shall be unable at any time to obtain one of the
provisions referred to above in any of its insurance policies, at Tenant’s
option Landlord shall cause Tenant to be named in such policy or policies as one
of the assureds, but if any additional premium shall be imposed for the
inclusion of Tenant as such as assured, Tenant shall pay such additional premium
upon demand accompanied by evidence of such additional premium. In the event
that Tenant shall have been named as one of the assureds in any of Landlord’s
policies in accordance with the foregoing, Tenant shall endorse promptly to the
order of Landlord, without recourse, any check, draft or order for the payment
of money representing the proceeds of any such policy or any other payment
growing out of or connected with said policy and Tenant hereby

 

24

--------------------------------------------------------------------------------


 

irrevocably waives any and all rights in and to such proceeds and payments.

 

In the event that Tenant shall be unable at any time to obtain one of the
provisions referred to above in any of its insurance policies, Tenant shall
cause Landlord to be named in such policy or policies as one of the assureds,
but if any additional premium shall be imposed for the inclusion of Landlord as
such an assured, Landlord shall pay such additional premium upon demand or
Tenant shall be excused from its obligations under this paragraph with respect
to the insurance policy or policies for which such additional premiums would be
imposed. In the event that Landlord shall have been named as one of the assureds
in any of Tenant’s policies in accordance with the foregoing, Landlord shall
endorse promptly to the order of Tenant, without recourse, any check, draft or
order for the payment of money representing the proceeds of any such policy or
any other payment growing out of or connected with said policy and Landlord
hereby irrevocably waives any and all rights in and to such proceeds and
payments.

 

Subject to the foregoing provisions of this Section 11.03, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this lease.

 

11.04                 If, by reason of a failure of Tenant to com- ply with the
provisions of Section 10.01 or Section 11.01, the rate of fire insurance with
extended coverage on the Building or equipment or other property of Landlord
shall be higher than it otherwise would be, Tenant shall reimburse Landlord, on
demand, for that part of the premiums for fire insurance and extended coverage
paid by Landlord because of such failure on the part of Tenant.

 

11.05                 If any dispute shall arise between Landlord and Tenant
with respect to the incurrence or amount of any additional insurance premium
referred to in Section 11.03, the dispute shall be determined by arbitration.

 

11.06                 A schedule or make up of rates for the Building or the
Demised Premises, as the case may be, issued by the New York Fire Insurance
Rating Organization or other similar body making rates for fire insurance and
extended coverage for the premises concerned, shall be conclusive evidence of
the facts therein stated and of the several items and charges in the fire
insurance rate with extended coverage then applicable to such premises.

 

ARTICLE 12

 

Rules and Regulations

 

12.01                 Tenant and its employees and agents shall faithfully
observe and comply with the Rules and Regulations promulgated from time to time
by Landlord with respect to conduct in the Building, and such reasonable changes
therein (whether by modification, elimination or addition) as Landlord at any
time or times hereafter may make and communicate in writing to Tenant, which do
not unreasonably affect the conduct of Tenant’s business in the Demised Premises
except as required by any governmental law, rule, regulation, ordinance or
similar decree; provided, however, that in case of any conflict or inconsistency
between the provisions of this lease and any of the Rules and Regulations as
originally promulgated or as changed, the provisions of this lease shall
control.

 

12.02                 Nothing in this lease contained shall be construed to
impose upon Landlord any duty or obligation to Tenant to enforce the Rules and
Regulations or the terms, covenants or conditions in any other lease, as

 

25

--------------------------------------------------------------------------------


 

against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant or its employees, agents or visitors.
However, Landlord shall not enforce any of the Rules and Regulations in such
manner as to discriminate against Tenant or anyone claiming under or through
Tenant.

 

ARTICLE 13

 

Alterations, Renovations and Tenant’s Changes

 

13.01                 Tenant shall make no alterations, renovations, decorations
or any other changes to the Demised Premises without the written consent of the
Landlord which may be withheld for any or no reason, at Landlord’s sole
discretion. Tenant may from time to time during the term of this lease, at its
expense, make such alterations, additions, installations, substitutions,
improvements and decorations (hereinafter collectively referred to as “changes”
and, as applied to changes provided for in this Article, “Tenant’s Changes”) in
and to the Demised Premises, excluding structural changes, as Tenant may
reasonably consider necessary for the conduct of its business in the Demised
Premises, on the following conditions:

 

(a)                                  the outside appearance or the strength of
the Building or of any of its structural parts shall not be affected;

 

(b)                                 no part of the Building outside of the
Demised Premises shall be physically affected;

 

(c)                                  the proper functioning of any of the
mechanical, electrical, sanitary and other service systems of the Building shall
not be adversely affected or the usage of such systems by Tenant shall not be
increased beyond the capacity of the systems servicing the Demised Premises;

 

(d)                                 in performing the work involved in making
such changes, Tenant shall be bound by and observe all of the conditions and
covenants contained in the following Sections of this Article;

 

(e)                                  before proceeding with any Tenant’s
Changes, Tenant will submit to Landlord plans and specifications and all changes
and revisions thereto, for the work to be done, and proof reasonably
satisfactory of the cost thereof and shall submit the names of the contractors
or subcontractors who will be performing Tenant’s Changes, all for Landlord’s
approval, which approval may be withheld for any or no reason, at Landlord’s
sole discretion. Additionally, before proceeding with any Tenant’s Changes,
Tenant shall, upon demand of Landlord, pay to Landlord the reasonable costs
incurred by Landlord for the review of such plans and specifications and all
changes and revisions thereto by its architect, engineer and other consultants.
Landlord may as a condition of its approval require Tenant to make reasonable
revisions in and to the plans and specifications and to post a bond or other
security reasonably satisfactory to Landlord to insure the completion of such
change.

 

13.02                 (a)Tenant, at its expense, shall obtain all necessary
governmental permits and certificates for the commencement and prosecution of
Tenant’s Changes and for final approval thereof upon completion and shall
furnish copies thereof to Landlord, and shall cause Tenant’s Changes to be
performed in compliance therewith and with all applicable laws and requirements
of public authorities, and with all applicable requirements of insurance bodies,
and in good and workmanlike manner, using new materials and equipment at least
equal in quality and class to the original installations in the Building.
Tenant’s Changes shall be performed in such manner as not to unreasonably
interfere with or delay and (unless Tenant shall indemnify Landlord therefor to
the latter’s reasonable satisfaction) as not to impose any additional expense
upon, Landlord in the renovation, maintenance or operation of the Building or
any portion thereof. Throughout the performance

 

26

--------------------------------------------------------------------------------


 

of Tenant’s Changes, Tenant, at its expense, shall carry, or cause to be
carried, workmen’s compensation insurance in statutory limits and general
liability insurance for any occurrence in or about the Building as set forth in
Section 11.02 hereof, in which Landlord and its agents shall be named as parties
insured, in such limits as Landlord may reasonably prescribe, with insurers
reasonably satisfactory to Landlord. Tenant shall furnish Landlord with
satisfactory evidence that such insurance is in effect at or before the
commencement of Tenant’s Changes and, on request, at reasonable intervals
thereafter during the continuance of Tenant’s Changes. If any of Tenant’s
Changes shall involve the removal of any fixtures, equipment or other property
in the Demised Premises which are not Tenant’s Property (as defined in Article
14), such fixtures, equipment or other property shall be promptly replaced, at
Tenant’s expense, with new fixtures, equipment or other property (as the case
may be) of like utility and at least equal value unless Landlord shall otherwise
expressly consent in writing. All electrical and plumbing work in connection
with Tenant’s changes shall be performed by contractors or subcontractors
licensed therefor by all governmental agencies having or asserting jurisdiction.
Upon the completion of Tenant’s Changes Tenant shall furnish to Landlord a
complete set of “as-built” plans and specifications. If laws and/or requirements
of public authorities require Tenant to prepare, maintain or submit “as-built”
plans and specifications in connection with any Tenant’s Changes, Tenant shall
furnish a complete set of same to Landlord.

 

(b)  The provisions of Subparagraph 13.2 above shall not apply to the initial
Work being done by Landlord pursuant to Articles 3 and 4 of this Lease.

 

13.03                 Tenant, at its expense, and with diligence and dispatch,
shall procure the cancellation or discharge of all notices of violation arising
from or otherwise connected with Tenant’s Changes which shall be issued by the
Department of Buildings or any other public or quasi-public authority having or
asserting jurisdiction. Tenant shall defend, indemnify and save harmless
Landlord against any and all mechanic’s and other liens filed in connection with
Tenant’s Changes, including the liens of any security interest in, conditional
sales of, or chattel mortgages upon, any materials, fixtures or articles so
installed in and constituting part of the Demised Premises and against all
costs, expense and liabilities incurred in connection with any such lien,
security interest, conditional sale or chattel mortgage or any action or
proceeding brought thereon. Tenant, at its expense, shall procure the
satisfaction or discharge of all such liens, or shall bond any such lien within
thirty (30) days after Landlord makes written demand therefor. However, nothing
herein contained shall prevent Tenant from contesting, in good faith and at its
own expense, any such notice of violation, provided that Tenant shall comply
with the provisions of Section 10.02.

 

13.04                 Tenant agrees that the exercise of its rights pursuant to
the provisions of this Article 13 or any other provision of this lease shall not
be done in a manner which would reasonably be likely to create any work
stoppage, picketing, labor disruption or dispute or violate Landlord’s union
contracts affecting the Land and/or Building nor unreasonably interfere with the
business of Landlord or any Tenant or occupant of the Building. In the event of
the occurrence of any condition described above arising from the exercise by
Tenant of its right pursuant to the provisions of this Article 13 or any other
provision of this lease, Tenant shall, immediately upon notice from Landlord,
cease the manner of exercise of such right giving rise to such condition. The
parties agree that in such instance, Landlord will suffer irreparable harm for
which money damages will be an insufficient remedy. For that reason, in the
event Tenant fails to cease such manner of exercise of its rights as aforesaid,
Landlord, in addition to any rights available to it under this lease and
pursuant to law, shall have the right to injunction without notice. With respect
to Tenant’s Changes, Tenant shall make all arrangements for, and pay all
expenses incurred in connection with, use of the freight elevators servicing the
Demised Premises. The immediately preceding sentence

 

27

--------------------------------------------------------------------------------


 

shall not apply to the initial move-in or Work done during normal business hours
relating to the Work.

 

ARTICLE 14

 

Tenant’s Property

 

14.01      All fixtures, equipment, improvements and appurtenances attached to
or built into the Demised Premises at the commencement of or during the term of
this lease, whether or not by or at the expense of Tenant, shall be and remain a
part of the Demised Premises, shall be deemed the property of Landlord and shall
not be removed by Tenant, except as hereinafter in this Article expressly
provided.

 

14.02      All panelling, movable partitions, lighting fixtures, special cabinet
work, other business and trade fixtures, machinery and equipment, communications
equipment and office equipment, whether or not attached to or built into the
Demised Premises, which are installed in the Demised Premises by or for the
account of Tenant, without expense to Landlord, and can be removed without
permanent structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Demised Premises, (all of which are sometimes referred to as “Tenant’s
Property”) shall be and shall remain the property of Tenant and may be removed
by it at any time during the term of this lease; provided that if any of
Tenant’s Property is removed, Tenant or any party or person entitled to remove
same shall repair or pay the cost of repairing any damage to the Demised
Premises o0.r to the Building resulting from such removal. Any equipment or
other property for which Landlord shall have granted any allowance or credit to
Tenant or which has replaced such items originally provided by Landlord at
Landlord’s expense shall not be deemed to have been installed by or for the
account of Tenant, without expense to Landlord, and shall not be considered
Tenant’s Property.

 

14.03      At or before the Expiration Date, or the date of any earlier
termination of this lease, or as promptly as practicable after such an earlier
termination date, Tenant at its expense, shall remove from the Demised Premises
all of Tenant’s Property except such items thereof as Tenant shall have
expressly agreed in writing with Landlord were to remain and to become the
property of Landlord, and shall fully repair any damage to the Demised Premises
or the Building resulting from such removal. Tenant’s obligation herein shall
survive the termination of the lease. Notwithstanding the foregoing, Tenant
shall have no obligation to remove any of the initial improvements made to the
Premises pursuant to Article 3 of this Lease.

 

14.04      Any other items of Tenant’s Property (except money, securities and
other like valuables) which shall remain in the Demised Premises after the
Expiration Date or after a period of fifteen (15) days following an earlier
termination date, may, the option of the Landlord, be deemed to have been
abandoned, and in such case either may be retained by Landlord as its property
or may be disposed of, without accountability, at Tenant’s expense in such
manner as Landlord may see fit.

 

ARTICLE 15

 

Repairs And Maintenance

 

15.01      Tenant shall take good care of the Demised Premises. Tenant, at its
expense, shall promptly pay the cost of all repairs, ordinary or extraordinary,
interior or exterior, structural or otherwise, in and about the Demised Premises
and the Building, as shall be required by reason of (i) the performance or
existence of Tenant’s Work or Tenant’s Changes, (ii) the installation, use or
operation of Tenant’s Property in the Demised Premises, (iii) the moving of
Tenant’s Property in or out of the Building, or (iv) the

 

28

--------------------------------------------------------------------------------


 

misuse or neglect of Tenant or any of its employees, agents or contractors; but
Tenant shall not be responsible for any of such repairs as are required by
reason of a destruction of all or any part of the Demised Premises due to a
cause referred to in Article 22 of this lease, Landlord’s neglect or other fault
in the manner of performing any of Tenant’s Work, Additional Work or Tenant’s
Changes which may be undertaken by Landlord for Tenant’s account or are
otherwise required by reason of neglect or other fault of Landlord or its
employees, agents or contractors. Except if required by the neglect or other
fault of Landlord or its employees, agents or contractors, Tenant, at its
expense, shall replace or repair all scratched, damaged or broken doors or other
interior glass in or about the Demised Premises and shall be responsible for all
repairs, maintenance and replacement of wall and floor coverings in the Demised
Premises and, for the repair and maintenance of all lighting fixtures therein.
All repairs, except for emergency repairs, made by Tenant as provided herein
shall be performed by Landlord’s Building personnel, or contractors or
subcontractors approved in writing by Landlord prior to commencement of such
repairs, which approval may be withheld for any or no reason, at Landlord’s sole
discretion.

 

15.02      Landlord, at its expense, shall keep and maintain the Building and
its fixtures, appurtenances, systems and facilities serving the Demised
Premises, in good, safe and clean working order, condition and repair and shall
make all repairs, structural and otherwise, interior and exterior, as and when
needed in or about the Demised Premises, except for those repairs for which
Tenant is responsible pursuant to any other provisions of this lease.

 

15.03      Except as expressly otherwise provided in this lease, Landlord shall
have no liability to Tenant by reason of any inconvenience, annoyance,
interruption or injury to business arising from Landlord’s making any repairs or
changes which Landlord is required or permitted by this lease, or required by
law, to make in or to any portion of the Building or the Demised Premises, or in
or to the fixtures, equipment or appurtenances of the Building or the Demised
Premises, provided that Landlord shall use due diligence with respect thereto
and shall perform such work, except in case of emergency, at times reasonably
convenient to Tenant and otherwise in such manner as will not materially
interfere with Tenant’s use of the Demised Premises, and access thereto.

 

ARTICLE 16

 

Electricity

 

16.01                      (a)           Any additional risers, feeders or other
equipment or service proper or necessary to supply Tenant’s electrical
requirements, will, upon written request of Tenant, be installed by Landlord, at
the sole cost and expense of Tenant, if in Landlord’s sole judgment, the same
are necessary and will not cause permanent damage or injury to the Building or
the Demised Premises or cause or create a dangerous or hazardous condition or
entail excessive or unreasonable alterations, repairs or expense or interfere
with or disturb other tenants or occupants. Rigid conduit only will be allowed.

 

16.02    Landlord shall not in anywise be liable or responsible to Tenant for
any loss or damage or expense which Tenant may sustain or incur if either the
quantity or character of electric service is changed or is no longer available
or suitable for Tenant’s requirements.

 

16.03      Tenant agrees not to connect any additional electrical equipment of
any type to the Building electric distribution system, beyond that on Tenant’s
approved plans per the attached exhibit, for initial occupancy, other than
lamps, typewriters and other office machines which

 

29

--------------------------------------------------------------------------------


 

operate utilizing only the standard electrical current available in a duplex
receptacle outlet without the need for any special wiring or dedicated lines
which consume comparable amounts of electricity, without the Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed. In
no event shall Tenant use or install any fixtures, equipment or machines the use
of which in conjunction with other fixtures, equipment and machines in the
Demised Premises would result in an overload or exceed the electrical capacity
of the electrical circuits, risers, feeders or wiring servicing the Demised
Premises.

 

16.04      (a)  Tenant covenants and agrees that at all times its use of
electric current shall never exceed the capacity of the then existing feeders to
the Building or the risers or wiring installation. Tenant shall furnish, install
and replace, as required, all lighting tubes, lamps, bulbs and ballasts required
in the Demised Premises, at Tenant’s sole cost and expense. All lighting tubes,
lamps, bulbs and ballasts so installed shall become Landlord’s property upon the
expiration or sooner termination of this Lease.

 

(b)  Landlord covenants that the electrical service to the Demised Premises
shall never be reduced below that necessary for the Tenant to operate its
business.

 

ARTICLE 17

 

Heat, Ventilation And Air-Conditioning

 

17.01      Landlord, at its expense, shall supply condenser water and fresh air
from May 1st to October 31st during Business Hours of Business Days (as such
terms are hereinafter defined) as may reasonably be required to operate any
ventilating and air-conditioning systems which are installed in the Demised
Premises. “Business Hours” and “regular hours” shall mean the hours between 8:00
a.m. and 6:00 p.m. on Business Days (other than holidays). “Business Days” shall
mean all days except Saturdays, Sundays and days observed by the Federal or the
state government as legal holidays or building service employees’ union
holidays. Landlord, at its expense, shall supply heat from November 1 to April
30 during Business Hours of Business Days. If Landlord shall charge for
condenser water and fresh air outside of Business Hours, Tenant shall be charged
at the lowest rate Landlord charges to any of its wholly-owned units.

 

ARTICLE 18

 

Landlord’s Other Services; Use of Common Facilities

 

18.01      Landlord, at its expense, shall provide public elevator service,
passenger and freight, by elevators serving the floor on which the Demised
Premises are situated during regular hours of business days, and shall have at
least one passenger elevator subject to call at all other times.

 

18.02      Landlord, at its expense, shall cause the Demised Premises to be
cleaned in accordance with the cleaning specifications then in effect for the
Building, as referenced in Exhibit F attached hereto, as such may be changed
from time to time. Tenant shall pay to Landlord on demand the costs incurred by
Landlord for (a) extra cleaning work in the Demised Premises required because of
(i) misuse or neglect on the part of Tenant or its employees or visitors, (ii)
use of portions of the Demised Premises for preparation, serving or consumption
of food or beverages, data processing or reproducing operations, private
lavatories or toilets or other special purposes requiring greater or more
difficult cleaning work than office areas, (iii) unusual quantity of interior
glass surfaces, (iv) non-building standard materials or finishes installed by
Tenant or at its request, and (b) removal from the Demised Premises and the
Building of so much of any refuse and

 

30

--------------------------------------------------------------------------------


 

rubbish of Tenant as shall exceed that ordinarily accumulated daily in the
routine of business office occupancy. Landlord, its cleaning contractor and
their employees shall have after hours access to the Demised Premises and the
free use of light, power and water in the Demised Premises as reasonably
required for the purpose of cleaning the Demised Premises in accordance with
Landlord obligations hereunder.

 

18.03      Landlord, at its expense, shall furnish adequate hot and cold water
to the Demised Premises for drinking, lavatory and cleaning purposes. If Tenant
uses water for a separate kitchen facility, Landlord, at Tenant’s expense, shall
install meters to measure Tenant’s consumption of cold water and/or hot water
for such other purposes and/or steam, as the case may be. Tenant shall pay for
the quantities of cold water and hot water shown on such meters, at Landlord’s
cost thereof, on the rendition of Landlord’s bills therefor.

 

18.04      Landlord, at its expense, and on Tenant’s request, shall maintain the
original listings on the Building directory of the names of Tenant and other
permitted occupants, in a manner and number consistent with Landlord’s treatment
of its wholly-owned units. Tenant shall also be entitled to signage in the lobby
of the floor of which the Demised Premises are a part, such signage to be
consistent in size and design with the signage on other floors.

 

18.05      Landlord reserves the right, without any liability to Tenant, except
as otherwise expressly provided in this lease, to stop service of any of the
heating, ventilating, air conditioning, electric, sanitary, elevator or other
Building systems serving the Demised Premises, or the rendition of any of the
other services required of Landlord under this lease, when- ever and for so long
as may be necessary, by reason of accidents, emergencies, strikes or the making
of repairs or changes which Landlord is required by this lease or by law to make
or in good faith deems necessary, by reason of difficulty in securing proper
supplies of fuel, steam, water, electricity, labor or supplies, or by reason of
any other cause beyond Landlord’s reasonable control.

 

18.06      Tenant and its employees shall be permitted to use Landlord’s
employee and other amenity common areas in the Building, including but not
limited to the Third Floor employee’s cafe, fitness center, and conference and
private dining facilities on the Forty-First Floor, and the broadcast studio
space. Also, Tenant will pay its pro rata share for mail delivery services, IT
support and other similar services on a basis consistent with Landlord’s charges
to its other wholly-owned profit centers. Tenant will be charged by Landlord for
such access and services as Operating Expenses.

 

18.07      Any out-of-pocket costs for Tenant’s use for conference space, food,
catering and the like, will be billed directly to Tenant as incurred. Use of the
Landlord’s Board Room will not be billed to Tenant, except for out of pocket
costs such as catering.

 

ARTICLE 19

 

Access, Changes in Building Facilities

And/or Name, Building Sign

 

19.01      All portions of the Building except the inside surfaces of all walls,
windows and doors bounding the Demised Premises (including exterior Building
walls, core corridor walls and doors and any core corridor entrance) and any
space in or adjacent to the Demised Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Demised
Premises for the purpose of operation, maintenance, decoration and repair, are
reserved to Landlord except as provided to the contrary in Section

 

31

--------------------------------------------------------------------------------


 

1.02 hereof.

 

 

19.02      Tenant shall permit Landlord to install, use, replace and maintain
pipes, ducts and conduits within the demising walls, bearing columns and
ceilings of the Demised Premises.

 

19.03      Landlord or Landlord’s agent shall have the right, upon reasonable
prior notice (except in emergency under clause (ii)  hereof), which notice need
not be written notwithstanding anything in this lease to the contrary, to enter
and/or pass through the Demised Premises or any part thereof, during Business
Hours of Business Days (and at any time in the case of emergencies) (i) to
examine the Demised Premises and to show them to the fee owners, lessors of
superior leases, holders of superior mortgages, or prospective purchasers,
mortgagees or lessees of the Building as an entirety, and (ii) for the purpose
of making such repairs or changes in or to the Demised Premises or in or its
facilities, as may be provided for by this lease or as may be mutually agreed
upon by the parties or as Landlord may be required to make by law or in order to
repair and maintain said structure or its fixtures or facilities. Landlord shall
be allowed to take all materials into and upon the Demised Premises that may be
required for such repairs, changes, repainting or maintenance, without liability
to Tenant, but Landlord shall not unreasonably interfere with Tenant’s use of
the Demised Premises. Landlord shall prosecute such repairs, changes, repainting
or maintenance with due diligence and use reasonable efforts, which shall not be
deemed to include the use of overtime labor, to minimize interference with the
conduct of Tenant’s business due to Landlord’s exercise of its rights pursuant
to the immediately preceding sentence. Landlord shall also have the right to
enter on and/or pass through the Demised Premises, or any part thereof, at such
times as such entry shall be required by circumstances of emergency affecting
the Demised Premises or said structure.

 

19.04      During the period of twelve (12) months prior to the Expiration Date
or the expiration date of the Renewal Term, and upon prior notice to Tenant
which may be by telephone, Landlord may exhibit the Demised Premises to
prospective tenants unless with respect to the Expiration Date, Tenant has
theretofore exercised the Renewal Option.

 

19.05      Landlord reserves the right, at any time, without incurring any
liability to Tenant therefor, to make such changes in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators and stairways thereof, as it may deem necessary
or desirable, provided Landlord shall not materially diminish Tenant’s access to
the Demised Premises.

 

19.06      For the purposes of Article 19, the term “Landlord” shall include
lessors of leases and the holders of mortgages to which this lease is subject
and subordinate as provided in Article 7.

 

ARTICLE 20

 

Notice of Accidents

 

20.01      Tenant shall give written notice to Landlord, promptly after Tenant
learns thereof, of (i) any accident in or about the Demised Premises for which
Landlord might be liable, (ii) all fires in the Demised Premises, (iii) all
damages to or defects in the Demised Premises, including the fixtures, equipment
and appurtenances thereof, for the repair of which Landlord might be
responsible, and (iv) all damage to or defects in any parts or appurtenances of
the Building’s sanitary, electrical, heating, ventilating, air-conditioning,
elevator and other systems located in or passing through the Demised Premises or
any part thereof.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 21

 

Non-Liability and Indemnification

 

21.01      Neither Landlord nor any agent or employee of Landlord shall be
liable to Tenant for any injury or damage to Tenant or to any other person or
for any damage to, or loss (by theft or otherwise) of, any property of Tenant or
of any other person, irrespective of the cause of such injury, damage or loss,
unless caused by or due to the negligence, wrongful act or wrongful omission of
Landlord, its agents or employees occurring within the scope of their respective
employments without negligence on the part of Tenant, it being understood that
no property, other than such as might normally be brought upon or kept in the
Demised Premises as an incident to the reasonable use of the Demised Premises
for the purpose herein permitted, will be brought upon or be kept in the Demised
Premises.

 

21.02      Tenant shall indemnify and save harmless Landlord and its agents
against and from (a) any and all claims (i) arising from (x) the conduct or
management of the Demised Premises or of any business therein, or (y) any work
or thing whatsoever done, or any condition created (other than by Landlord for
Landlord’s or Tenant’s account) in or about the Demised Premises during the term
of this lease or during the period of time, if any, prior to the Commencement
Date that Tenant may have been given access to the Demised Premises, or (ii)
arising from any negligent or otherwise wrongful act or omission of Tenant or
any of its subtenants or licensees or its or their employees occurring within
the scope of their respective employments, agents or contractors, and (b) all
costs, expenses and liabilities (including reasonable attorneys fees) incurred
in or in connection with each such claim or action or proceeding brought
thereon. In case any action or proceeding be brought against Landlord by reason
of any such claim, upon notice from Landlord, Tenant shall resist and defend
such action or proceeding.

 

21.03      Except as otherwise expressly provided in this lease, this lease and
the obligations of Tenant hereunder shall be in no wise affected, impaired or
excused because Landlord is unable to fulfill, or is delayed in fulfilling, any
of its obligations under this lease by reason of strike, other labor trouble,
governmental pre-emption or priorities or other controls in connection with a
national or other public emergency or shortages of fuel, supplies or labor
resulting therefrom, acts of God or other like cause beyond Landlord’s
reasonable control.

 

ARTICLE 22

 

Destruction or Damage

 

22.01      If the Building or the Demised Premises or access thereto, shall be
partially damaged or partially destroyed by fire or other cause, the rents
payable hereunder shall be abated to the extent that the Demised Premises shall
have been rendered untenantable and for the period from the date of such damage
or destruction to the date the damage shall be repaired or restored in
accordance with the provisions of Section 22.03. If the Demised Premises or a
major part thereof shall be totally (which shall be deemed to include
substantially totally) damaged or destroyed or rendered completely (which shall
be deemed to be substantially completely) untenantable on account of fire or
other cause, the rents shall abate as of the date of the damage or destruction
and until Landlord shall repair, restore and rebuild the Building and the
Demised Premises, provided, however, that should Tenant reoccupy a portion of
the Demised Premises during the period the restoration work is taking place and
prior to the date that the same are made completely tenantable, rents allocable
to such portion shall be payable by Tenant from the date of such occupancy. No
rent shall abate on account of any damage to the First Floor Premises.

 

33

--------------------------------------------------------------------------------


 

22.02      If the Building or the Demised Premises or access thereto shall be
totally damaged or destroyed by fire or other cause, or if the Building shall be
so damaged or destroyed by fire or other cause (whether or not the Demised
Premises are damaged or destroyed) as to require a reasonably estimated
expenditure of more than 40% of the full insurable value of the Building
immediately prior to the casualty, then in either such case Landlord may
terminate this lease by giving Tenant notice to such effect within one hundred
eighty (180) days after the date of the casualty. In case of any damage or
destruction mentioned in this Article Tenant may terminate this lease, by notice
to Landlord, if Landlord has not completed the making of the required repairs
and restored and rebuilt the Building and the Demised Premises within twelve
(12) months from the date of such damage or destruction, or within such period
after such date (not exceeding six months) as shall equal the aggregate period
Landlord may have been delayed in doing so by adjustment of insurance, labor
trouble, governmental controls, act of God, or any other cause beyond Landlord’s
reasonable control. In case of any damage or destruction mentioned in this
Article occurring in the last year of the original term of this Lease (provided
Tenant has not theretofore exercised the First Renewal Option) or occurring in
the last year of the First Renewal Term (provided Tenant has not theretofore
exercised the Second Renewal Option) or occurring in the last year of the Second
Renewal Term, Tenant may terminate this Lease on written notice to Landlord.

 

22.03      If the Building or the Demised Premises shall be partially or totally
damaged or destroyed by fire or other cause, then, whether or not the damage or
destruction shall have resulted from the fault or neglect of Tenant, or its
employees or agents (and if this lease shall not have been terminated as in this
Article provided), Landlord shall repair the damage and restore and rebuild the
Building and/or the Demised Premises, at its expense, with reasonable dispatch
after notice to it of the damage or destruction; provided, however, that
Landlord shall not be required to repair or replace any Tenant’s Work or
“Additional Work” (as hereinafter defined).

 

22.04      No damages, compensation or claim shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Demised Premises or of the Building pursuant
to this Article. Landlord shall use its best efforts to effect such repair or
restoration promptly and in such manner as to not unreasonably interfere with
Tenant’s use and occupancy.

 

22.05      Intentionally Deleted

 

22.06      Landlord will not carry insurance of any kind on Tenant’s Property or
Tenant’s Work or Additional Work, and, except as provided by law or by reason of
its fault or its breach of any of its obligations hereunder, shall not be
obligated to repair any damage thereto or replace the same.

 

22.07      The provisions of this Article shall be considered an express
agreement governing any case of damage or destruction of the Demised Premises by
fire or other casualty, and Section 227 of the Real Property Law of the State of
New York, providing for such a contingency in the absence of an express
agreement, and any other law of like import, now or hereafter in force, shall
have no application in such case.

 

ARTICLE 23

 

Eminent Domain

 

23.01      If the whole of the Building shall be lawfully taken by condemnation
or in any other manner for any public or quasi-public use or purpose, this lease
and the term and estate hereby granted shall forthwith terminate as of the date
of vesting of title in such taking (which date is hereinafter also referred to
as the “date of the taking”), and the rents shall

 

34

--------------------------------------------------------------------------------


 

be prorated and adjusted as of such date.

 

23.02      If only a part of the Building shall be so taken, this lease shall be
unaffected by such taking, except that Tenant may elect to terminate this lease
in the event of a partial taking, if the remaining area of the Demised Premises
shall not be reasonably sufficient for Tenant to continue feasible operation of
its business or if Tenant shall not have reasonable access to the Demised
Premises. Tenant shall give notice of such election to Landlord not later than
sixty (60) days after (i) notice of such taking is given by Landlord to Tenant,
or (ii) the date of such taking, whichever occurs sooner. Upon the giving of
such notice by Tenant this lease shall terminate on the date of such taking and
the rents shall be prorated as of such termination date. Upon such partial
taking and this lease continuing in force as to any part of the Demised
Premises, the rents apportioned to the part taken shall be prorated and adjusted
as of the date of taking and from such date the fixed rent for the Demised
Premises and additional rent shall be payable pursuant to Article 5 according to
the rentable area remaining. No rent shall abate on account of any taking of the
First Floor Premises.

 

23.03      Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article without
deduction therefrom for any estate vested in Tenant by this lease and Tenant
shall receive no part of such award, except as hereinafter expressly provided in
this Article. Tenant hereby expressly assigns to Landlord all of its right,
title and interest in or to every such award. Notwithstanding anything herein to
the contrary, Tenant may, at its sole cost and expense, make a claim with the
condemning authority for Tenant’s moving expenses, the value of Tenant’s
fixtures or Tenant’s Changes which do not become part of the Building or
property of the Landlord, provided however that Landlord’s award is not thereby
reduced or otherwise adversely affected.

 

23.04      If the temporary use or occupancy of all or any part of the Demised
Premises shall be lawfully taken by condemnation or in any other manner for any
public or quasi-public use or purpose during the term of this lease, Tenant
shall be entitled, except as hereinafter set forth, to receive that portion of
the award for such taking which represents compensation for the use and
occupancy of the Demised Premises (other than the First Floor Premises and, if
so awarded, for the taking of Tenant’s Property and for moving expenses, and
Landlord shall be entitled to receive that portion which represents
reimbursement for the cost of restoration of the Demised Premises and
compensation for use and occupancy of the First Floor Premises. This lease shall
be and remain unaffected by such taking and Tenant shall continue responsible
for all of its obligations hereunder insofar as such obligations are not
affected by such taking and shall continue to pay in full the fixed rent and
additional rent when due. If the period of temporary use or occupancy shall
extend beyond the Expiration Date, that part of the award which represents
compensation for the use or occupancy of the Demised Premises (or a part
thereof) shall be divided between Landlord and Tenant so that Tenant shall
receive so much thereof as represents the period prior to the Expiration Date
and Landlord shall receive so much thereof as represents the period subsequent
to the Expiration Date. All moneys received by Tenant as, or as part of, an
award for temporary use and occupancy for a period beyond the date to which the
rents hereunder have been paid by Tenant shall be received, held and applied by
Tenant as a trust fund for payment of the rents falling due hereunder.

 

23.05      In the event of any taking of less than the whole of the Building
which does not result in a termination of this lease, or in the event of a
taking for a temporary use or occupancy of all or any part of the Demised
Premises which does not extend beyond the Expiration Date, Landlord, at its
expense, and to the extent any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair, alter and restore
the remaining parts of the Building and the Demised Premises to substantially a
building standard condition to the extent that the same may be feasible and

 

35

--------------------------------------------------------------------------------


 

so as to constitute a complete and tenantable Building and Demised Premises.

 

23.06      Should any part of the Demised Premises be taken to effect compliance
with any law or requirement of public authority other than in the manner
hereinabove provided in this Article, then (i) if such compliance is the
obligation of Tenant under this lease, Tenant shall not be entitled to any
diminution or abatement of rent or other compensation from Landlord there- for,
but (ii) if such compliance is the obligation of Landlord under this lease, the
fixed rent hereunder shall be reduced and additional rents under Article 5 shall
be adjusted in the same manner as is provided in Section 23.02 according to the
reduction in rentable area of the Demised Premises resulting from such taking.

 

23.07      Any dispute which may arise between the parties with respect to the
meaning or application of any of the provisions of this Article shall be
determined by arbitration in the manner provided in Article 34.

 

ARTICLE 24

 

Surrender

 

24.01      On the last day of the term of this lease, or upon any earlier
termination of this lease, or upon any re-entry by Landlord upon the Demised
Premises, Tenant shall quit and surrender the Demised Premises to Landlord in
good order, condition and repair, except for ordinary wear and tear and damage
by fire or other casualty, and Tenant shall remove all of Tenant’s Property, and
any improvements made subsequent to those initial improvements made pursuant to
Article 3 of this Lease, therefrom except as otherwise expressly provided in
this lease and shall restore the Demised Premises wherever such removal results
in damage thereto.

 

ARTICLE 25

 

Conditions of Limitation

 

25.01      To the extent permitted by applicable law this lease and the term and
estate hereby granted are subject to the limitation that whenever Tenant shall
make an assignment of the property of Tenant for the benefit of creditors, or
shall file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency shall be filed
against Tenant under any bankruptcy or insolvency law, or whenever a petition
shall be filed or against Tenant under the reorganization provisions of the
United States Bankruptcy Act or under the provisions of any law of like import,
or whenever a petition shall be filed by Tenant under the arrangement provisions
of the United States Bankruptcy Act or under the provisions of any law of like
import, or whenever a permanent receiver of Tenant or of or for the property of
Tenant shall be appointed, then, Landlord, (a)  at any time after receipt of
notice of the occurrence of any such event, or (b) if such event occurs without
the acquiescence of Tenant, at any time after the event continues for ninety
(90) days, Landlord may give Tenant a notice of intention to end the term of
this lease at the expiration of five (5) days from the date of service of such
notice of intention, and upon the expiration of said five (5) day period this
lease and the term and estate hereby granted, whether or not the term shall
theretofore have commenced, shall terminate with the same effect as if that day
were the Expiration Date, but Tenant shall remain liable for damages as provided
in Article 27.

 

25.02      This lease and the term and estate hereby granted are subject to the
further limitation that:

 

(a)           whenever Tenant shall default in the

 

36

--------------------------------------------------------------------------------


 

payment of any installment of fixed rent, or in the payment of any additional
rent or any other charge payable by Tenant to Landlord, on any day upon which
the same ought to be paid, and such default shall continue for three (3) days
after Landlord shall have given Tenant a notice specifying such default; or

 

(b)           whenever Tenant shall do or permit anything to be done, whether by
action or inaction, contrary to any of Tenant’s obligations hereunder, and if
such situation shall continue and shall not be remedied by Tenant within thirty
(30) days after Landlord shall have given to Tenant a notice specifying the
same, or, in the case of a happening or default which cannot with due diligence
be cured within a period of thirty (30) days and the continuance of which for
the period required for cure will not subject Landlord to the risk of criminal
liability (as more particularly described in Section 10.02) or termination of
any superior lease or foreclosure of any superior mortgage, if Tenant shall not,
(i) within said thirty (30) day period advise Landlord of Tenant’s intention to
duly institute all steps necessary to remedy such situation, (ii) duly institute
within said thirty (30) day period, and thereafter diligently prosecute to
completion all steps necessary to remedy the same and (iii) complete such remedy
within such time after the date of the giving of said notice of Landlord as
shall reasonably be necessary; or

 

(c)             whenever any event shall occur or any contingency shall arise
whereby this lease or the estate hereby granted or the unexpired balance of the
term hereof would, by operation of law or otherwise, devolve upon or pass to any
person, firm or corporation other than Tenant, except as expressly permitted by
Article 9; or

 

(d)           whenever Tenant shall abandon (as distinguished from temporary
vacating) the Demised Premises (unless as a result of a casualty), or

 

(e)           when Tenant shall be in default in the observance or performance
of its obligations under any other lease in the Building, then in any of said
cases set forth in the foregoing Subsections (a), (b), (c) (d) and (e), Landlord
may give to Tenant a notice of intention to end the term of this lease at the
expiration of ten (10) days from the date of the service of such notice of
intention, and upon the expiration of said ten (10) days this lease and the term
and estate hereby granted, whether or not the term shall theretofore have
commenced, shall terminate with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 27.

 

ARTICLE 26

 

Re-Entry By Landlord

 

26.01      If Tenant shall default in the payment of any installment of fixed
rent, or of any additional rent, on any date upon which the same ought to be
paid, and if such default shall continue for ten (10) days after Landlord shall
have given to Tenant a notice specifying such default, or if this lease shall
expire as in Article 25 provided, Landlord or Landlord’s agents and employees
may immediately or at any time thereafter re-enter the Demised Premises, or any
part thereof, in the name of the whole, either by summary dispossess proceedings
or by any suitable action or proceeding at law, or by force or otherwise,
without being liable to indictment, prosecution or damages therefor, and may
repossess the same, and may remove any persons therefrom, to the end that
Landlord may have, hold and enjoy the Demised Premises again as and of its first
estate and interest therein. The word re-enter, as herein used, is not
restricted to its technical legal meaning. In the event of any termination of
this lease under the provisions of
Article 25 or if Landlord shall re-enter the Demised Premises under the
provisions of this Article or in the event of the termination of this lease, or
of re-entry,

 

37

--------------------------------------------------------------------------------


 

by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the fixed rent and additional rent payable by
Tenant to Landlord up to the time of such termination of this lease, or of such
recovery of possession of the Demised Premises by Landlord, as the case may be,
and shall also pay to Landlord damages as provided in Article 27.

 

26.02      In the event of a breach or threatened breach by Tenant of any of its
obligations under this lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which Landlord may lawfully be entitled at any time and Landlord may invoke any
remedy allowed at law or in equity as if specific remedies were not provided for
herein.

 

26.03      If this lease shall terminate under the provisions of Article 25, or
if Landlord shall re-enter the Demised Premises under the provisions of this
Article, or in the event of the termination of this lease, or of re-entry, by or
under any summary dispossess or other proceeding or action or any provision of
law by reason of default hereunder on the part of Tenant, Landlord shall be
entitled to retain all moneys, if any, paid by Tenant to Landlord, whether as
advance rent, security or otherwise, but such moneys shall be credited by
Landlord against and to the extent of any fixed rent or additional rent due from
Tenant at the time of such termination or re-entry or, at Landlord’s option,
against any damages payable by Tenant under Article 27 or pursuant to law.

 

ARTICLE 27

 

Damages

 

27.01      If this lease is terminated under the provisions of Article 25, or if
Landlord shall re-enter the Demised Premises under the provisions of Article 26,
or in the event of the termination of this lease, or of re-entry, by or under
any summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either:

 

(a)           a sum which at the time of such termination of this lease or at
the time of any such re-entry by Landlord, as the case may be, represents the
then value of the excess, if any, of:

 

(1)           the aggregate of the fixed rent and the additional rent payable
hereunder which would have been payable by Tenant (conclusively presuming the
additional rent to be the same as was payable for the year immediately preceding
such termination) for the period commencing with such earlier termination of
this lease or the date of any such re-entry, as the case may be, and ending with
the Expiration Date, had this lease not so terminated or had Landlord not so
re-entered the Demised Premises; over

 

(2)           the aggregate rental value of the Demised Premises for the same
period; or

 

(b)           sums equal to the fixed rent and the additional rent (as above
presumed) payable hereunder which would have been payable by Tenant had this
lease not so terminated, or had Landlord not so re-entered the Demised Premises,
payable upon the due dates therefor specified herein following such termination
or such re-entry and until the Expiration Date, provided, however, that if
Landlord shall relet the Demised Premises during said period, Landlord shall
credit Tenant with the net rents received by Landlord from such reletting, such
net rents to be determined by first deducting from the gross rents as and when
received by Landlord from such

 

38

--------------------------------------------------------------------------------


 

reletting the expenses incurred or paid by Landlord in terminating this lease or
in re-entering the Demised Premises and in securing possession thereof, as well
as the expenses of reletting, including altering and preparing the Demised
Premises for new tenants, brokers’ commissions, and all other expenses properly
chargeable against the Demised Premises and the rental therefrom; it being
understood that any such reletting may be for a period shorter or longer than
the remaining term of this lease; but in no event shall Tenant be entitled to
receive any excess of such net rents over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subsection to a credit in respect of any net rents from
a reletting, except to the extent that such net rents are actually received by
Landlord. If the Demised Premises shall be relet for a period shorter than the
remaining term of this Lease and Landlord shall actually receive during such
period, net rents in excess of the sums payable by Tenant to Landlord under this
Lease during such period, then Landlord shall credit the amount of such excess
against the sums payable by Tenant under this Lease during such subsequent
periods for which the Demised Premises are not so relet. If the Demised Premises
or any part thereof should be relet in combination with other space, then proper
apportionment on a square foot basis (for equivalent space) shall be made of the
rent received from such reletting and of the expenses of reletting.

 

If the Demised Premises or any part thereof be relet by Landlord for the
unexpired portion of the term of this lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, in the case of an
unaffiliated, bona fide third party only, prima facie, be the fair and
reasonable rental value for the Demised Premises, or part thereof, so relet
during the term of the reletting.

 

27.02      Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this lease would have expired if it had not been
so terminated under the provisions of Article 25, or under any provision of law,
or had Landlord not re-entered the Demised Premises. Nothing herein contained
shall be construed to limit or preclude recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly pro- vided
above, Landlord may lawfully be entitled by reason of any default hereunder on
the part of Tenant. Nothing herein contained shall be construed to limit or
prejudice the right of Landlord to prove for and obtain as liquidated damages by
reason of the termination of this lease or re-entry on the Demised Premises for
the default of Tenant under this lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved whether or not such amount
be greater, equal to, or less than any of the sums referred to in Section 27.01.

 

ARTICLE 28

Waiver

 

28.01      Tenant, for Tenant, and on behalf of any and all persons claiming
through or under Tenant, including creditors of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future law, to redeem the Demised Premises or to
have a continuance of this lease for the term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
lease or after the termination of this lease as herein provided.

 

28.02      In the event that Tenant is in arrears in payment of fixed rent or
additional rent hereunder, Tenant waives Tenant’s right, if any, to designate
the items against which any payments made by Tenant are to be credited, and
Tenant agrees that Landlord may apply any payments made by

 

39

--------------------------------------------------------------------------------


 

Tenant to any items it sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited.

 

28.03      Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim (except for a mandatory counterclaim which would be
waived if not asserted) brought by either against the other on any matter
whatsoever arising out of or in any way connected with this lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Demised
Premises, including any claim of injury or damage, or any emergency or other
statutory remedy with respect thereto.

 

28.04      The provisions of Articles 17 and 18 shall be considered expressed
agreements governing the services to be furnished by Landlord, and Tenant agrees
that any laws and/or requirements of public authorities, now or hereafter in
force, shall have no application in connection with any enlargement of
Landlord’s obligations with respect to such services unless Tenant agrees, in
writing, to pay to Landlord, as additional rent, Landlord’s reasonable charges
for any additional services provided.

 

28.05      If, at any time during the term of this lease, any requirement of
public authority shall have the effect of limiting, for any period of time, the
amount of the rents payable by Tenant, or receivable by Landlord, under this
lease, and the maximum rents so permitted to be paid by Tenant, or received by
Landlord, hereunder shall be less than the rents herein reserved, then:

 

(a)           throughout the period of limitation, Tenant shall remain liable
for the maximum amount of rents that is lawfully payable; and

 

(b)           if and when the period of limitation ends, the requirement of
public authority imposing such limitation is repealed, or such limitation is
restrained or rendered unenforceable by any order or ruling of a court of
appropriate jurisdiction:

 

thereafter, Tenant shall pay to Landlord all of the rents reserved under this
lease, all of which shall be calculated as if there had been no intervening
period of limitation.

 

ARTICLE 29

 

No Other Waivers Or Modifications

 

29.01           The failure of either party to insist in any one or more
instances upon the strict performance of any one or more of the obligations of
this lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this lease or of the right to exercise such election, but
the same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination or effectuation of the
abandonment is sought.

 

29.02           The following specific provisions of this Section shall not be
deemed to limit the generality of any of the foregoing provisions of this
Article:

 

(a)         no agreement to accept a surrender of all or any

 

40

--------------------------------------------------------------------------------


 

part of the Demised Premises shall be valid unless in writing and signed by
Landlord. The delivery of keys to an employee of Landlord or of its agent shall
not operate as a termination of this lease or a surrender of the Demised
Premises. If Tenant shall at any time request Landlord to sublet the Demised
Premises for Tenant’s account, Landlord or its agent is authorized to receive
said keys for such purposes without releasing Tenant from any of its obligations
under this lease, and Tenant hereby releases Landlord from any liability for
loss or damage to any of Tenant’s property in connection with such subletting.

 

(b)        the receipt by Landlord of rent with knowledge of breach of any
obligation of this lease shall not be deemed a waiver of such breach;

 

(c)         no payment by Tenant or receipt by Landlord of a lesser amount than
the correct fixed rent or additional rent due hereunder shall be deemed to be
other than a payment on account, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this lease
or at law provided.

 

ARTICLE 30

 

Curing Tenant’s Defaults, Additional Rent

 

30.01                           (a)           If Tenant shall default in the
performance of any of Tenant’s obligations under this lease, Landlord, without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account and at the expense of Tenant, without notice, in a case of
emergency, and in any other case, only if such default continues after the
expiration of (i) ten (10) business days from the date Landlord gives Tenant
notice of intention so to do, or (ii) the applicable grace period provided in
Section 25.02 or elsewhere in this lease for cure of such default, whichever
occurs later;

 

(b)        If Tenant is late in making any payment due to Landlord from Landlord
under this lease for five (5) or more days, then interest shall become due and
owing to Landlord on such payment from the date when it was due computed at the
greater of (A) one and 25/100 (1.25%) percent per month or (B) two (2%) percent
per annum over the then prime rate of Chase Manhattan Bank, N.A. but in no event
in excess of the maximum legal rate of interest chargeable to corporations in
the State of New York.

 

30.02      Bills for any expenses incurred by Landlord in connection with any
such performance by it for the account of Tenant, and bills for all costs,
expenses and disbursements of every kind and nature whatsoever, including
reasonable counsel fees, involved in collecting or endeavoring to collect the
fixed rent or additional rent or any part thereof or enforcing or endeavoring to
enforce any rights against Tenant, under or in connection with this lease, or
pursuant to law, including any such cost, expense and disbursement involved in
instituting and prosecuting summary proceedings, as well as bills for any
property, material, labor or services provided, furnished, or rendered, by
Landlord or at its instance to Tenant, may be sent by Landlord to Tenant
monthly, or immediately, at Landlord’s option, and, shall be due and payable in
accordance with the terms of such bills.

 

ARTICLE 31

 

Broker

 

31.01           Landlord and Tenant covenant, warrant and represent to each
other that there was no broker or finder instrumental in consummating this lease
and that no conversations or negotiations were had by such party with any broker
or finder concerning the renting of the Demised Premises.

 

41

--------------------------------------------------------------------------------


 

Landlord and Tenant agree to indemnify and hold the other harmless from and
against any actions, suits or claims (including, without limitation, legal fees,
costs and expenses) for a brokerage, finder or other commission or fee arising
out of any conversations or negotiations had by such party with any broker or
finder concerning the renting of the Demised Premises.

 

ARTICLE 32

 

Notices

 

32.01           Any notice, statement, demand or other communication required or
permitted to be given, rendered or made by either party to the other, pursuant
to this lease or pursuant to any applicable law or requirement of public
authority, shall be in writing (whether or not so stated elsewhere in this
lease) and shall be deemed to have been properly given, rendered or made, only
if sent by a) personal delivery, b) reputable overnight courier or c)registered
or certified mail, return receipt requested, addressed to the other party at the
address hereinabove set forth (except that after the Commencement Date, Tenant’s
address, unless Tenant shall give notice to the contrary, shall be the
Building), and shall be deemed to have been given, rendered or made on the day
so mailed, unless mailed outside of the State of New York, in which case it
shall be deemed to have been given, rendered or made on the expiration of the
normal period of time for delivery of mail from the post-office of origin to the
post-office of destination. Notices to Tenant shall be sent to the attention of
David Barrett, with a copy to: Jonathan Mintzer. Notices to Landlord shall be
sent to Chief Financial Officer, with a copy to: Real Estate Counsel. Either
party may, by notice as aforesaid, designate a different address or addresses
for notices, statements, demand or other communications intended for it.

 

ARTICLE 33

 

Estoppel Certificate, Memorandum

 

33.01           Each party agrees, at any time and from time to time, as
requested by the other party, upon not less than ten (10) days’ prior notice, to
execute and deliver to the other a statement certifying (a) that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and whether any options granted to Tenant pursuant to the
provisions of this lease have been exercised, (b) certifying the dates to which
the fixed rent and additional rent have been paid and the amounts thereof, and
stating whether or not, to the best knowledge of the signer, the other party is
in default in performance of any of its obligations under this lease, and, if
so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered pursuant hereto may be relied
upon by others with whom the party requesting such certificate may be dealing.
Additionally, Tenant’s Statement shall contain such other information relating
to this Lease and the Demised Premises as shall be reasonably required by the
holder or proposed holder of any superior mort- gage or the lessor or proposed
lessor under any superior lease.

 

33.02           At the request of either party, Landlord and Tenant shall
promptly execute, acknowledge and deliver a mutually acceptable memorandum with
respect to this lease sufficient for recording. Such memorandum shall not in any
circumstances be deemed to change or otherwise affect any of the obligations or
provisions of this lease.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 34

 

Arbitration

 

34.01           Either party may request arbitration of any matter in dispute
wherein arbitration is expressly provided in this lease as the appropriate
remedy. The party requesting arbitration shall do so by giving notice to that
effect to the other party, and both parties shall promptly thereafter jointly
apply to the American Arbitration Association (or any organization successor
thereto) in the City and County of New York for the appointment of a single
arbitrator.

 

34.02           The arbitration shall be conducted in accordance with the then
prevailing rules of the American Arbitration Association (or any organization
successor thereto) in the City and County of New York. In rendering such
decision and award, the arbitrator shall not add to, subtract from or otherwise
modify the provisions of this lease.

 

34.03           If for any reason whatsoever a written decision and award of the
arbitrator shall not be rendered within ninety (90) days after the appointment
of such arbitrator, then at any time thereafter before such decision and award
shall have been rendered either party may apply to the Supreme Court of the
State of New York or to any other court having jurisdiction and exercising the
functions similar to those now exercised by such court, by action, proceeding or
otherwise (but not by a new arbitration proceeding) as may be proper to
determine the question in dispute consistently with the provisions of this
lease.

 

34.04           All the expenses of the arbitration shall be borne by the
parties equally.

 

ARTICLE 35

 

No Other Representations, Construction,

Governing Law, Consents

 

35.01           Tenant expressly acknowledges and agrees that Landlord has not
made and is not making, and Tenant, in executing and delivering this lease, is
not relying upon, any warranties, representations, promises or statements,
except to the extent that the same are expressly set forth in this lease or in
any other written agreement which may be made between the parties concurrently
with the execution and delivery of this lease and shall expressly refer to this
lease. This lease and said other written agreement(s) made concurrently herewith
are hereinafter referred to as the “lease documents”. It is understood and
agreed that all understandings and agreements heretofore had between the parties
are merged in the lease documents, which alone fully and completely express
their agreements and that the same are entered into after full investigation,
neither party relying upon any statement or representation not embodied in the
lease documents, made by the other.

 

35.02           If any of the provisions of this lease, or the application
thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this lease, or the application of such provision
or provisions to persons or circumstances other than those as to whom or which
it is held invalid or unenforceable, shall not be affected thereby, and every
provision of this lease shall be valid and enforceable to the fullest extent
permitted by law.

 

35.03           This lease shall be governed in all respects by the laws of the
State of New York.

 

35.04           Wherever in this lease Landlord’s consent or approval is
required, if Landlord shall refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreason- ably

 

43

--------------------------------------------------------------------------------


 

delayed its consent or approval. Tenant’s sole remedy shall be an action or
proceeding to enforce any such provision, for specific performance, injunction
or declaratory judgment.

 

ARTICLE 36

 

Parties Bound

 

36.01           The obligations of this lease shall bind and benefit the
successors and assigns of the parties with the same effect as if mentioned in
each instance where a party is named or referred to, except that no violation of
the provisions of Article 9 shall operate to vest any rights in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article 25.
However, the obligations of Landlord under this lease shall not be binding upon
Landlord herein named with respect to any period subsequent to the transfer of
its interest in the Building as owner or lessee thereof and in event of such
transfer said obligations shall thereafter be binding upon each transferee of
the interest of Landlord herein named as such owner or lessee of the Building,
but only with respect to the period ending with a subsequent transfer within the
meaning of this Article.

 

36.02           If Landlord shall be an individual, joint venture, tenancy in
common, co-partnership, unincorporated association, or other unincorporated
aggregate of individuals and/or entities or a corporation, Tenant shall look
only to such Landlord’s estate and property in the Building (or the proceeds
thereof) and, where expressly so provided in this lease, to off- set against the
rents payable under this lease, for the satisfaction of Tenant’s remedies for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder, and no
other property or assets of such Landlord or any partner, member, officer or
director thereof, disclosed or undisclosed shall be subject to levy, execution
or other enforcement procedure for the satisfaction of Tenant’s remedies under
or with respect to this lease, the relationship of Landlord and Tenant hereunder
or Tenant’s use or occupancy of the Demised Premises.

 

ARTICLE 37

 

Certain Definitions And Construction

 

37.01           For the purposes of this lease and all agreements supplemental
to this lease, unless the context otherwise requires the definitions set forth
in Exhibit E annexed hereto shall be utilized.

 

37.02           The various terms which are italicized and defined in other
Articles of this lease or are defined in Exhibits annexed hereto, shall have the
meanings specified in such other Articles and such Exhibits for all purposes of
this lease and all agreements supplemental thereto, unless the context shall
otherwise require.

 

ARTICLE 38

 

Adjacent Excavation And Construction; Shoring; Vaults

 

38.01           If an excavation or other substructure work shall be made upon
land adjacent to the Demised Premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the Demised Premises for the purpose of doing such work as
shall be necessary to preserve the wall of or the Building from injury or damage
and to support the same by proper foundations without any claim for damages or
indemnity against Landlord, or diminution or

 

44

--------------------------------------------------------------------------------


 

abatement or rent.

 

38.02           No vaults, vault space or area, whether or not enclosed or
covered, not within the property line of the Building is leased hereunder,
anything contained in or indicated on any sketch, blue print or plan or anything
contained elsewhere in this lease to the contrary notwithstanding. Landlord
makes no representation as to the location of the property line of the Building.
All vaults and vault space and all such areas not within the property line of
the Building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Landlord shall not be subject to
any liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

 

ARTICLE 39

 

Right of First Refusal

 

39.01           Tenant shall have no right of first refusal on any space in the
Building.

 

ARTICLE 40

 

Assumption of Tenant’s Current Lease

 

40.01        As of the date of execution of this Lease, Tenant occupies premises
at 888 Seventh Avenue (the Current Premises) in the City, County and State of
New York pursuant to lease, (hereinafter the “Current Lease”). Landlord hereby
agrees that it shall assume of all rights and obligations of Tenant under the
current Lease on the later of July 1, 2006 or the date on which Tenant
completely vacates the Current Premises and surrenders them to Landlord.
Landlord hereby agrees to indemnify and hold harmless Tenant from any claim for
rent or additional rent due under the lease after the date that Tenant vacates
the current Premises.

 

ARTICLE 41

 

Renewal Option

 

41.01           Provided that this Lease shall be in full force and effect
without an uncured monetary default on the part of Tenant hereunder, on the
Expiration Date, Tenant shall have the option (hereinafter referred to as the
“Renewal Option”) to renew this Lease for a renewal term (hereinafter referred
to as the “Renewal Term”) of ten (10) years, to commence on the day next
succeeding the Expiration Date and to expire on the day which shall be the tenth
(10th) anniversary of the Expiration Date. Tenant shall exercise the Renewal
Option by sending written notice thereof (hereinafter referred to as a “Renewal
Notice”) to Landlord by certified mail, return receipt requested, on or before
the day which shall be twelve (12) months next preceding the Expiration Date. If
Tenant shall send a Renewal Notice within the time and in the manner
hereinbefore provided, this Lease shall be deemed renewed for the Renewal Term
upon the terms, covenants and conditions hereinafter contained. If Tenant shall
fail to send a Renewal Notice within the time and in the manner hereinbefore
provided, the Renewal Option shall cease and terminate, and Tenant shall have no
further options to renew this Lease.

 

45

--------------------------------------------------------------------------------


 

41.02           The Renewal Term, if any, shall be upon, and subject to, all of
the terms, covenants and conditions provided in this Lease for the original term
hereof, except that:

 

(a)           Any terms, covenants, or conditions hereof that are expressly or
by their nature inapplicable to the Renewal Term (including, without limitation,
Articles 3 and 4 and Exhibit C hereof with respect to the Renewal Term) shall
not apply during the Renewal Term;

 

(b)  The annual fixed rent payable by Tenant during the Renewal Term, (the
Renewal Fixed Rent) subject to adjustments as otherwise provided in this Lease,
shall be at Fair Market Value, which shall be determined as follows in the
succeeding sections of this Article, but in no event shall it be less than the
fixed rent payable for the last year under this Lease. Furthermore, the Renewal
Fixed Rent shall be adjusted on the Fifth Anniversary of the Renewal Term (June
30, 2022) to reflect Fair Market Rent (the Adjusted Renewal Fixed Rent). The
Adjusted Renewal Fixed Rent shall not be less than the higher of a) the fixed
rent under this lease or b) the Renewal Fixed Rent.

 

41.03      Landlord and Tenant shall have twenty (20) days after Landlord
receives the exercise notice in which to agree on the Renewal Fixed Rent during
the Renewal Term. In no event shall the Renewal Fixed Rent for the Renewal Term
be less than the Fixed Rent in effect immediately prior to the Extension Term in
question.

 

41.04  If Landlord and Tenant are unable to agree upon the Renewal Fixed Rent
for the Renewal Term within such twenty (20) day period, then within ten (10)
days after the expiration of the twenty (20) day period, each party, by giving
notice to the other party, shall appoint a real estate appraiser who is a
current member of the American Institute of Real Estate Appraisers, with at
least ten (10) years of experience appraising the rental value of commercial
space comparable to the Premises in the Midtown Manhattan area, to determine the
Fair Market Rent. Fair Market Rent shall mean the monthly amount that a willing,
new tenant would pay and a willing landlord would accept at arm’s length for
space in a comparable building, with comparable improvements, in a comparable
location, based upon highest and best use and giving appropriate consideration
to monthly rental rates per rentable square foot, the presence or absence of
rent escalation clauses such as operating expense and tax pass-throughs, size
and location of premises being leased and other generally applicable terms and
conditions of tenancy. If the two (2) appraisers are unable to agree on the Fair
Market Rent for the Renewal Term within fifteen (15) days, they shall select a
third appraiser meeting the qualifications stated in this Section within five
(5) days after the last day the two (2) appraisers are given to set the Fair
Market Rent for the Renewal Term and shall each deliver to the third appraiser
within such five (5) day period such appraiser’s written determination of the
Fair Market Rent. The third appraiser, however selected, shall be a person who
has not previously acted in any capacity for either party. Within ten (10) days
after the selection of the third appraiser, the third appraiser shall select one
of the two appraisals submitted by the first two appraisers as being closest to
the Fair Market Rent for the Renewal Term and such appraised amount shall be the
Fair Market Rent for the Renewal Term. Each party shall be responsible for the
costs, charges and fees of the appraiser appointed by that party plus one-half
of the cost of the third appraiser.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

46

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

HEARST COMMUNICATIONS, INC.

 

 

 

 

 

By:

  /s/ Ronald Doerfler

 

 

 

Sr. Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

TENANT:

 

 

 

HEARST-ARGYLE TELEVISION, INC.

 

 

 

 

 

By:

 /s/ Harry T. Hawks

 

 

 

Executive Vice President

 

 

and Chief Financial Officer

 

47

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description

 

ALL that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

Block 1047, Lots 1601 and 1602 on the tax map of the City of New York.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Floor Plan

 

 

(On file with the Company)

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

(On file with the Company)

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Rules and Regulations

 

1.             The rights of tenants in the entrances, corridors and elevators
of the Building are limited to ingress to and egress from the tenants’ premises
for the tenants and their employees, licensees and invitees, and no tenant shall
use, or permit the use of, the entrances, corridors, or elevators for any other
purpose. No tenant shall invite to the tenant’s premises, or permit the visit
of, persons in such numbers or under such conditions as to interfere with the
use and enjoyment of any of the entrances, corridors, elevators and other
facilities of the Building by other tenants. Except as provided to the contrary
in Section 1.02 of this Lease, fire exits and stairways are for emergency use
only, and they shall not be used for any other purpose by the tenants, their
employees, licensees or invitees. No tenant shall encumber or obstruct, or
permit the encumbrance or obstruction of any of the sidewalks, entrances,
corridors, elevators, fire exits or stairways of the Building. The Landlord
reserves the right to control and operate the public portions of the Building
and the public facilities, as well as facilities furnished for the common use of
the tenants, in such manner as it deems best for the benefit of the tenants
generally.

 

2.             The Landlord may refuse admission to the Building outside of
ordinary business hours to any person not known to the watchman in charge or not
having a pass issued by the Landlord or the tenant whose premises are to be
entered or not otherwise properly identified, and may require all persons
admitted to or leaving the Building outside of ordinary business hours to
register. Any person whose presence in the Building at any time shall, in the
judgment of the Landlord, be prejudicial to the safety, character, reputation
and interests of the Building or of its tenants may be denied access to the
Building or may be ejected therefrom. In case of invasion, riot, public
excitement or other commotion, the Landlord may prevent all access to the
Building during the continuance of the same, by closing the doors or otherwise,
for the safety of the tenants and protection of property in the Building. The
Landlord may require any person leaving the Building with any package or other
object to exhibit a pass from the tenant from whose premises the package or
object is being removed, but the establishment and enforcement of such
requirement shall not impose any responsibility on the Landlord for the
protection of any tenant against the removal of property from the premises of
the tenant. The Landlord shall, in no way, be liable to any tenant for damages
or loss arising from the admission, exclusion or ejection of any person to or
from the tenant’s premises or the Building under the provisions of this rule.
Canvassing, soliciting or peddling in the Building is prohibited and every
tenant shall co-operate to prevent the same.

 

3.             No tenant shall obtain or accept for use in its premises
barbering, boot blacking, floor polishing, or other similar services or food or
beverage service (other than reasonably customary deliveries of meals from
outside vendors) from any persons not authorized by the Landlord in writing to
furnish such services, provided that the charges for such services by persons
authorized by the Landlord are not excessive. Such services shall be furnished
only at such hours, in such places within the tenant’s premises and under such
reasonable regulations as may be fixed by the Landlord.

 

4.             No lettering, sign, advertisement, notice or object shall be
displayed in or on the windows or doors, or on the outside of any tenant’s
premises, or at any point inside any tenant’s premises where the same might be
visible outside of such premises, except that the name of the tenant may be
displayed on the entrance door of the tenant’s premises, and in the elevator
lobbies of the floors which are occupied entirely by any tenant, subject to the
approval of the Landlord as to the size, color and style of such display, such
approval not to be unreasonably withheld or delayed.

 

D-2

--------------------------------------------------------------------------------


 

5.             No awnings or other projections over or around the windows shall
be installed by any tenant, and only such window blinds as are supplied or
permitted by the Landlord shall be used in a tenant’s premises. Linoleum, tile
or other floor covering shall be laid in a tenant’s premises only in a manner
approved by the Landlord.

 

6.             The Landlord shall have the right to reasonably prescribe the
weight and position of safes and other objects of excessive weight, and no safe
or other object whose weight exceeds the lawful load for the area upon which it
would stand shall be brought into or kept upon a tenant’s premises. If, in the
reasonable judgment of the Landlord, it is necessary to distribute the
concentrated weight of any heavy object, the work involved in such distribution
shall be done at the expense of Tenant and in such manner as the Landlord shall
reasonably determine. The moving of safes and other heavy objects shall take
place only outside of ordinary business hours upon previous notice to the
Landlord, and the persons employed to move the same in and out of the Building
shall be reasonably acceptable to the Landlord and, if so required by law, shall
hold a Master Rigger’s license. Freight, furniture, business equipment,
merchandise and bulky matter of any description shall be delivered to and
removed from the premises only in the freight elevators and through the service
entrances and corridors, and only during hours and in a manner approved by the
Landlord, which approval will not be unreasonably withheld or delayed.
Arrangements will be made by the Landlord with any tenant for moving large
quantities of furniture and equipment into or out of the building.

 

7.             No machines or mechanical equipment of any kind installed or
operated in any tenant’s premises shall be placed or operated as to disturb
other tenants but machines and mechanical equipment which may be permitted to be
installed and used in a tenant’s premises shall be so equipped, installed and
maintained by such tenant as to prevent any disturbing noise, vibration or
electrical or other interference from being transmitted from such premises to
any other area of the Building.

 

8.             No noise, including the playing of any musical instruments, radio
or television, which, in the judgment of the Landlord, might disturb other
tenants in the Building, shall be made or permitted by any tenant, and no
cooking shall be done in the tenant’s premises, except as expressly approved by
the Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant
is in the television business, and Tenant shall be permitted to have televisions
and radios in the Demised Premises. Nothing shall be done or permitted in any
tenant’s premises, and nothing shall be brought into or kept in any tenant’s
premises, which would impair or interfere with any of the Building services or
the proper and economic heating, cleaning or other servicing of the Building or
the premises, or the use or enjoyment by any other tenant of any other premises,
nor shall there be installed by any tenant any ventilating, air conditioning,
electrical or other equipment of any kind which, in the reasonable judgment of
the Landlord, might cause any such impairment or interference. No dangerous,
inflammable, combustible or explosive object or material shall be brought into
the Building by any tenant or with the permission of any tenant. Any cuspidors
or similar containers or receptacles used in any tenant’s premises shall be
cared for and cleaned by and at the expense of the tenant.

 

9.             No acids, vapors or other materials shall be discharged or
permitted to be discharged into the waste lines, vents or flues of the Building
which may damage them. The water and wash closets and other plumbing fixtures in
or serving any tenant’s premises shall not be used for any purpose other than
the purposes for which they were designed or constructed, and no sweepings,
rubbish, rags, acids or other foreign substances shall be deposited therein.

 

10.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows in any tenant’s premises and no lock on any door therein
shall be changed or altered in any respect. Additional keys for a

 

D-3

--------------------------------------------------------------------------------


 

tenant’s premises and toilet rooms shall be procured only from the Landlord,
which may make a reasonable charge therefor. Upon the termination of a tenant’s
lease, all keys of the tenant’s premises and toilet rooms shall be delivered to
the Landlord.

 

11.           All entrance doors in each tenant’s premises shall be left locked
and all windows shall be left closed by the tenant when the tenant’s premises
are not in use. Entrance doors shall not be left open at any time.

 

12.           Hand trucks not equipped with rubber tires and side guards shall
not be used within the Building.

 

13.           All windows in each tenant’s premises shall be kept closed and all
blinds therein, if any, above the ground floor shall be lowered when and as
reasonably required because of the position of the sun, during the operation of
the Building air-conditioning system to cool or ventilate the tenant’s premises.

 

14.           The Landlord reserves the right to rescind, alter or waive any
rule or regulation at any time prescribed for the Building when, in its
judgment, it deems it reasonably necessary, desirable or proper for its best
interest and for the best interests of the tenants, and no alteration or waiver
of any rule or regulation in favor of one tenant shall operate as an alteration
or waiver in favor of any other tenant. The Landlord shall not be responsible to
any tenant for the non-observance or violation by any other tenant of any of the
rules and regulations at any time prescribed for the Building.

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Definitions

 

(a)           The term mortgage shall include an indenture of mortgage and deed
of trust to a trustee to secure an issue of bonds, and the term mortgagee shall
include such a trustee.

 

(b)           The terms include, including and such as shall each be construed
as if followed by the phrase “without being limited to”.

 

(c)           The term obligations of this lease, and words of like import,
shall mean the covenants to pay rent and additional rent under this lease and
all of the other covenants and conditions contained in this lease. Any provision
in this lease that one party or the other or both shall do or not do or shall
cause or permit or not cause or permit a particular act, condition, or
circumstance shall be deemed to mean that such party so covenants or both
parties so covenant, as the case may be.

 

(d)           The term Tenant’s obligations hereunder, and words of like import,
and the term Landlord’s obligations hereunder, and words of like import, shall
mean the obligations of this lease which are to be performed or observed by
Tenant, or by Landlord, as the case may be. Reference to performance of either
party’s obligations under this lease shall be construed as “performance and
observance”.

 

(e)           Reference to Tenant being or not being in default hereunder, or
words of like import, shall mean that Tenant is in default in the performance of
one or more of Tenant’s obligations hereunder after the giving of any required
notice and expiration of any applicable grace or cure period, or that Tenant is
not in default in the performance of any of Tenant’s obligations hereunder after
the giving of any required notice and expiration of any applicable grace or cure
period, or that a condition of the character described in Section 25.01 has
occurred and continues or has not occurred or does not continue, as the case may
be.

 

(f)            References to Landlord as having no liability to Tenant or being
without liability to Tenant, shall mean that Tenant is not entitled to terminate
this lease, or to claim actual or constructive eviction, partial or total, or to
receive any abatement or diminution of rent, or to be relieved in any manner of
any of its other obligations hereunder, or to be compensated for loss or injury
suffered or to enforce any other kind of liability whatsoever against Landlord
under or with respect to this lease or with respect to Tenant’s use or occupancy
of the Demised Premises.

 

(g)           The term laws and/or requirements of public authorities and words
of like import shall mean laws and ordinances of any or all of the Federal,
state, city, county and borough governments and rules, regulations, orders
and/or directives of any or all departments, subdivisions, bureaus, agencies or
offices thereof, or of any other governmental, public or quasi-public
authorities, having jurisdiction in the premises, and/or the direction of any
public officer pursuant to law.

 

(h)           The term requirements of insurance bodies and words of like import
shall mean rules, regulations, orders and other requirements of the New York
Board of Fire Underwriters and/or the New York Fire Insurance Rating
Organization and/or any other similar body performing the same or similar
functions and having jurisdiction or cognizance of the Building and/or the
Demised Premises.

 

(i)            The term repair shall be deemed to include restoration and

 

--------------------------------------------------------------------------------


 

replacement as may be necessary to achieve and/or maintain good working order
and condition.

 

(j)            Reference to termination of this lease includes expiration or
earlier termination of the term of this lease or cancellation of this lease
pursuant to any of the provisions of this lease or to law. Upon a termination of
this lease, the term and estate granted by this lease shall end at noon of the
date of termination as if such date were the date of expiration of the term of
this lease and neither party shall have any further obligation or liability to
the other after such termination (i) except as shall be expressly provided for
in this lease, or (ii) except for such obligation as by its nature or under the
circumstances can only be, or by the provisions of this lease, may be, performed
after such termination, and, in any event, unless expressly otherwise provided
in this lease, any liability for a payment which shall have accrued to or with
respect to any period ending at the time of termination shall survive the
termination of this lease.

 

(k)           The term in full force and effect when herein used in reference to
this lease as a condition to the existence or exercise of a right on the part of
Tenant shall be construed in each instance as including the further condition
that at the time in question no default on the part of Tenant exists, and no
event has occurred which has continued to exist for such period of time (after
the notice, if any, required by this lease), as would entitle Landlord to
terminate this lease or to dispossess Tenant.

 

(l)            The term Tenant shall mean Tenant herein named or any assignee or
other successor in interest (immediate or remote) of Tenant herein named, while
such Tenant or such assignee or other successor in interest, as the case may be,
is in possession of the Demised Premises as owner of the Tenant’s estate and
interest granted by this lease and also, if Tenant is not an individual or a
corporation, all of the persons, firms and corporations then comprising Tenant.

 

(m)          Words and phrases used in the singular shall be deemed to include
the plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.

 

(n)           The rule of ejusdem generis shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.

 

(o)           All references in this lease to numbered Articles, numbered
Sections and lettered Exhibits are references to Articles and Sections of this
lease, and Exhibits annexed to (and thereby made part of) this lease, as the
case may be, unless expressly otherwise designated in the context.

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Cleaning Specifications

 

l. General.

 

All linoleum, rubber, asphalt tile and other similar types of flooring (that may
be waxed) to be swept nightly, using approved dust-check type of mop.

 

All carpeting and rugs to be carpet swept nightly and vacuum cleaned once per
week.

 

Hand dust and wipe clean all furniture, fixtures and window sills nightly.

 

Empty and clean all waste receptacles nightly.

 

Empty and clean all ash trays and screen all sand urns nightly.

 

Dust interior of all waste disposal cans and baskets nightly.

 

Wash clean all water fountains and coolers nightly.

 

Hand dust all door and other ventilating louvers within reach, as necessary.

 

Dust all telephones as necessary.

 

Dust chair rails, trim, baseboards nightly.

 

Sweep all private stairway structures nightly.

 

2.  Lavatories in the Core

 

Sweep and wash all lavatory floors nightly using proper disinfectants. Wash and
polish all mirrors, powder shelves, bright work and enameled surfaces in all
lavatories nightly.

 

Scour, wash and disinfect all basins, bowls and urinals throughout all
lavatories, nightly.

 

Wash all toilet seats, nightly.

 

Empty paper towel receptacles and transport wastepaper to designated area in
basements, nightly.

 

Fill toilet tissue and towel holders nightly. (Towels and soap to be furnished
by Tenant).

 

Empty sanitary disposal receptacles, nightly.

 

Thoroughly wash and polish all wall tile and stall surfaces weekly.

 

3.  High Dusting

 

Dust all air conditioning grills, venetian blinds, frames, charts, graphs and
similar wall hangings and vertical surfaces not reached in nightly cleaning,
quarterly.

 

Cleaning of light fixtures shall be at the request of and for account of Tenant.

 

4.  Glass

 

Exterior windows to be cleaned inside and outside approximately once every 10

 

--------------------------------------------------------------------------------


 

weeks, weather permitting.

 

5.  Conditions

 

As herein used “nightly” means five nights a week, Monday through Friday, during
regular cleaning hours (between 6:00 P.M. and 6:00 A.M.) and excludes legal and
union holidays.

 

Tenant will allow the electricity, power and hot and cold water in the Demised
Premises to be used for cleaning during the regular cleaning hours.

 

--------------------------------------------------------------------------------